Exhibit 10.2
SENIOR SECURED TERM LOAN AGREEMENT
DATED AS OF MARCH 10, 2008
by and among
GOLDENBOY ACQUISITION CORP.,
AS BORROWER,
COGDELL SPENCER, INC.,
AS A GUARANTOR,
KEYBANK NATIONAL ASSOCIATION,
THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT
and
OTHER LENDERS THAT MAY BECOME
PARTIES TO THIS AGREEMENT,
KEYBANK NATIONAL ASSOCIATION,
AS AGENT,
BANK OF AMERICA, N.A.,
AS SYNDICATION AGENT,
WACHOVIA BANK, NATIONAL ASSOCIATION
and
BRANCH BANKING AND TRUST COMPANY,
AS CO-DOCUMENTATION AGENTS
and
KEYBANC CAPITAL MARKETS,
AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page  

§1.
  DEFINITIONS AND RULES OF INTERPRETATION     1  
 
  §1.1   Definitions     1  
 
  §1.2   Rules of Interpretation     20  
§2.
  THE CREDIT FACILITY     21  
 
  §2.1   Loans     21  
 
  §2.2   Interest on Loans     22  
 
  §2.3   Funds for Loans     22  
 
  §2.4   Use of Proceeds     23  
 
  §2.5   Extension of Maturity Date     23  
§3.
  REPAYMENT OF THE LOANS     24  
 
  §3.1   Stated Maturity     24  
 
  §3.2   Mandatory Prepayments     24  
 
  §3.3   Optional Prepayments     24  
 
  §3.4   Partial Prepayments     24  
 
  §3.5   Effect of Prepayments     24  
§4.
  CERTAIN GENERAL PROVISIONS     24  
 
  §4.1   Conversion Options     24  
 
  §4.2   Fees     25  
 
  §4.3   Funds for Payments     25  
 
  §4.4   Computations     27  
 
  §4.5   Suspension of LIBOR Rate Loans     27  
 
  §4.6   Illegality     27  
 
  §4.7   Additional Interest     27  
 
  §4.8   Additional Costs, Etc     28  
 
  §4.9   Capital Adequacy     29  
 
  §4.10   Breakage Costs     29  
 
  §4.11   Default Interest     29  
 
  §4.12   Certificate     29  
 
  §4.13   Limitation on Interest     29  
 
  §4.14   Certain Provisions Relating to Increased Costs     30  

i



--------------------------------------------------------------------------------



 



                              Page  

§5.
  COLLATERAL SECURITY     31  
 
  §5.1   Collateral     31  
 
  §5.2   Additional Guarantors     31  
 
  §5.3   Release of Collateral and Guarantors     31  
§6.
  REPRESENTATIONS AND WARRANTIES     31  
 
  §6.1   Corporate Authority, Etc     31  
 
  §6.2   Governmental Approvals     32  
 
  §6.3   Title to Properties; Etc     32  
 
  §6.4   Financial Statements     33  
 
  §6.5   No Material Changes     33  
 
  §6.6   Franchises, Patents, Copyrights, Etc     33  
 
  §6.7   Litigation     33  
 
  §6.8   No Material Adverse Contracts, Etc     34  
 
  §6.9   Compliance with Other Instruments, Laws, Etc     34  
 
  §6.10   Tax Status     34  
 
  §6.11   No Event of Default     34  
 
  §6.12   Investment Company Act     34  
 
  §6.13   Absence of Liens     34  
 
  §6.14   Labor Matters     34  
 
  §6.15   Setoff, Etc     35  
 
  §6.16   Certain Transactions     35  
 
  §6.17   Employee Benefit Plans     35  
 
  §6.18   Disclosure     35  
 
  §6.19   Trade Name; Place of Business     36  
 
  §6.20   Regulations T, U and X     36  
 
  §6.21   Environmental Matters     36  
 
  §6.22   Subsidiaries; Organizational Structure     37  
 
  §6.23   Contracts, Subcontracts, Etc     37  
 
  §6.24   Property     37  
 
  §6.25   Brokers     37  

ii



--------------------------------------------------------------------------------



 



                              Page  

 
  §6.26   Other Debt     37  
 
  §6.27   Solvency     38  
 
  §6.28   No Bankruptcy Filing     38  
 
  §6.29   No Fraudulent Intent     38  
 
  §6.30   Transaction in Best Interests of Borrower; Consideration     38  
 
  §6.31   Contribution Agreement     38  
 
  §6.32   OFAC     38  
 
  §6.33   No Prohibited Transaction     39  
§7.
  AFFIRMATIVE COVENANTS     39  
 
  §7.1   Punctual Payment     39  
 
  §7.2   Maintenance of Office     39  
 
  §7.3   Records and Accounts     39  
 
  §7.4   Financial Statements, Certificates and Information     39  
 
  §7.5   Notices     41  
 
  §7.6   Existence; Maintenance of Properties     43  
 
  §7.7   Insurance     43  
 
  §7.8   Taxes; Liens     43  
 
  §7.9   Inspection of Properties and Books     44  
 
  §7.10   Compliance with Laws, Contracts, Licenses, and Permits     44  
 
  §7.11   Further Assurances     44  
 
  §7.12   Acquisition of Interest Rate Protection     45  
 
  §7.13   Business Operations     45  
 
  §7.14   Distributions of Income to the Borrower     45  
§8.
  NEGATIVE COVENANTS     45  
 
  §8.1   Restrictions on Indebtedness     46  
 
  §8.2   Restrictions on Liens, Etc     46  
 
  §8.3   Restrictions on Investments     48  
 
  §8.4   Merger, Consolidation     49  
 
  §8.5   Compliance with Environmental Laws     50  
 
  §8.6   Distributions     50  

iii



--------------------------------------------------------------------------------



 



                              Page  

 
  §8.7   Asset Sales     50  
 
  §8.8   Restriction on Prepayment of Indebtedness     50  
 
  §8.9   Modifications to Certain Agreements     51  
 
  §8.10   Derivatives Contracts     51  
 
  §8.11   Transactions with Affiliates     51  
 
  §8.12   Equity Pledges     51  
 
  §8.13   Subordinated Debt     51  
 
  §8.14   Parent Restrictions     51  
 
  §8.15   Compliance with Covenants in Senior Revolving Loan Agreement     52  
 
  §8.16   More Restrictive Agreements     52  
§9.
  FINANCIAL COVENANTS     52  
 
  §9.1   Minimum Adjusted Consolidated EBITDA     52  
 
  §9.2   Consolidated Senior Indebtedness to Adjusted Consolidated EBITDA     52
 
 
  §9.3   Consolidated Total Indebtedness to Adjusted Consolidated EBITDA     53
 
 
  §9.4   Adjusted Consolidated EBITDA to Consolidated Fixed Charges     53  
§10.
  CLOSING CONDITIONS     53  
 
  §10.1   Loan Documents     53  
 
  §10.2   Certified Copies of Organizational Documents     53  
 
  §10.3   Resolutions     53  
 
  §10.4   Incumbency Certificate; Authorized Signers     54  
 
  §10.5   Opinion of Counsel     54  
 
  §10.6   Payment of Fees     54  
 
  §10.7   Acquisition; Acquisition Documents     54  
 
  §10.8   Performance; No Default     54  
 
  §10.9   Representations and Warranties     54  
 
  §10.10   Proceedings and Documents     54  
 
  §10.11   Compliance Certificate     55  
 
  §10.12   Interest Hedge     55  
 
  §10.13   Consents     55  
 
  §10.14   Senior Revolving Loan     55  

iv



--------------------------------------------------------------------------------



 



                              Page  

 
  §10.15   Existing MEA Loan Agreement     55  
 
  §10.16   Contribution Agreement     55  
 
  §10.17   Solvency Certificate     55  
 
  §10.18   Intercreditor Agreement     55  
 
  §10.19   Other     55  
§11.
  EVENTS OF DEFAULT; ACCELERATION; ETC     55  
 
  §11.1   Events of Default and Acceleration     55  
 
  §11.2   Certain Cure Periods; Limitation of Cure Periods     58  
 
  §11.3   Termination of Commitments     59  
 
  §11.4   Remedies     59  
 
  §11.5   Distribution of Collateral Proceeds     60  
§12.
  SETOFF     60  
§13.
  THE AGENT     61  
 
  §13.1   Authorization     61  
 
  §13.2   Employees and Agents     61  
 
  §13.3   No Liability     61  
 
  §13.4   No Representations     62  
 
  §13.5   Payments     62  
 
  §13.6   Holders of Notes     63  
 
  §13.7   Indemnity     64  
 
  §13.8   Agent as Lender     64  
 
  §13.9   Resignation     64  
 
  §13.10   Duties in the Case of Enforcement     64  
 
  §13.11   Reliance on Hedge Provider     65  
 
  §13.12   Bankruptcy     65  
 
  §13.13   Reliance by Agent     65  
 
  §13.14   Approvals     65  
 
  §13.15   Borrower Not Beneficiary     66  
 
  §13.16   Intercreditor Agreement     66  
§14.
  EXPENSES     66  

v



--------------------------------------------------------------------------------



 



                              Page  

§15.
  INDEMNIFICATION     67  
§16.
  SURVIVAL OF COVENANTS, ETC     68  
§17.
  ASSIGNMENT AND PARTICIPATION     68  
 
  §17.1   Conditions to Assignment by Lenders     68  
 
  §17.2   Register     69  
 
  §17.3   New Notes     69  
 
  §17.4   Participations     70  
 
  §17.5   Pledge by Lender     70  
 
  §17.6   No Assignment by Borrower     70  
 
  §17.7   Disclosure     70  
 
  §17.8   Amendments to Loan Documents     71  
 
  §17.9   Titled Agents     71  
§18.
  NOTICES     71  
§19.
  RELATIONSHIP     73  
§20.
  GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE     73  
§21.
  HEADINGS     73  
§22.
  COUNTERPARTS     74  
§23.
  ENTIRE AGREEMENT, ETC     74  
§24.
  WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS     74  
§25.
  DEALINGS WITH THE BORROWER     74  
§26.
  CONSENTS, AMENDMENTS, WAIVERS, ETC     75  
§27.
  SEVERABILITY     75  
§28.
  TIME OF THE ESSENCE     76  
§29.
  NO UNWRITTEN AGREEMENTS     76  
§30.
  REPLACEMENT NOTES     76  
§31.
  NO THIRD PARTIES BENEFITED     76  
§32.
  PATRIOT ACT     77  

vi



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit A
  FORM OF NOTE
 
   
Exhibit B
  FORM OF JOINDER AGREEMENT
 
   
Exhibit C
  FORM OF COMPLIANCE CERTIFICATE
 
   
Exhibit D
  FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
 
   
Exhibit E
  FORM OF ACKNOWLEDGMENT
 
   
Schedule 1
  LENDERS AND COMMITMENTS
 
   
Schedule 1.1
  SUBSIDIARY GUARANTORS
 
   
Schedule 6.3
  LIST OF ALL ENCUMBRANCES ON ASSETS
 
   
Schedule 6.7
  PENDING LITIGATION
 
   
Schedule 6.16
  CERTAIN TRANSACTIONS
 
   
Schedule 6.22
  SUBSIDIARIES AND UNCONSOLIDATED AFFILIATES
 
   
Schedule 6.23
  CONTRACTS, SUBCONTRACTS & PAYMENT AND PERFORMANCE BONDS
 
   
Schedule 6.26
  MATERIAL LOAN AGREEMENTS

vii



--------------------------------------------------------------------------------



 



SENIOR SECURED TERM LOAN AGREEMENT
     THIS SENIOR SECURED TERM LOAN AGREEMENT (this “Agreement”) is made as of
the 10th day of March, 2008, by and among GOLDENBOY ACQUISITION CORP., a
Wisconsin corporation (“Borrower”), COGDELL SPENCER, INC., a Maryland
corporation (“Parent”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the other
lending institutions which are parties to this Agreement as “Lenders”, and the
other lending institutions that may become parties hereto pursuant to §17
(together with KeyBank, the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as Agent
for the Lenders (the “Agent”), and KEYBANC CAPITAL MARKETS, as Sole Lead
Arranger and Sole Book Manager.
R E C I T A L S
     WHEREAS, Borrower, Parent, Cogdell Spencer, LP, a Delaware limited
partnership (“Operating Partnership”), MEA Holdings, Inc. (“Holdings”), Marshall
Erdman & Associates, Inc., Marshall Erdman Development, LLC and the “Seller
Representative” referred to therein have entered into that certain Agreement and
Plan of Merger, dated as of January 23, 2008 (including all exhibits, annexes
and schedules thereto or referred to therein, as amended, supplemented or
otherwise modified in accordance with the terms of this Agreement, the
“Acquisition Agreement”);
     WHEREAS, pursuant to the terms of the Acquisition Agreement, Borrower will
merge with and into Holdings, Holdings will be the surviving entity (the
“Merger”), and Holdings will succeed to all rights and obligations of Borrower
by operation of law, and all references herein and in the other Loan Documents
to the terms “Borrower” shall thereupon be deemed to be references to Holdings
as the surviving entity of the Merger;
     WHEREAS, Borrower has requested that the Lenders provide a term loan
facility to Borrower; and
     WHEREAS, the Agent and the Lenders are willing to provide such term loan
facility to Borrower on and subject to the terms and conditions set forth
herein;
     NOW, THEREFORE, in consideration of the recitals herein and mutual
covenants and agreements contained herein, the parties hereto hereby covenant
and agree as follows:
§1. DEFINITIONS AND RULES OF INTERPRETATION.
     §1.1 Definitions. The following terms shall have the meanings set forth in
this §l or elsewhere in the provisions of this Agreement referred to below:
     Acknowledgments. The Acknowledgments executed by a Subsidiary Guarantor in
favor of the Agent, acknowledging the pledge of Equity Interests in such
Subsidiary Guarantor to Agent, such Acknowledgments to be substantially in the
form attached hereto as Exhibit E, as the same may be modified, amended or
restated.
     Acquisition. The acquisition by Parent, through the Borrower, of Holdings
and its Subsidiaries, for a total acquisition cost not in excess of Two Hundred
Fifty-Three Million

 



--------------------------------------------------------------------------------



 



Dollars ($253,000,000.00) and otherwise in accordance with the terms and
conditions of the Acquisition Agreement.
     Acquisition Agreement. As defined in the recitals hereto.
     Acquisition Documents. The Acquisition Agreement and all other documents,
instruments or agreements now or hereafter executed or delivered by or on behalf
of the Parent, the Borrower or any of their respective Subsidiaries in
connection therewith, as amended, supplemented or otherwise modified in
accordance with this Agreement.
     Additional Guarantor. Each additional Subsidiary of Borrower which becomes
a Subsidiary Guarantor pursuant to §5.2.
     Adjusted Consolidated EBITDA. On any date of determination, the sum of
(a) the Consolidated EBITDA for the four (4) fiscal quarters most recently ended
plus (b) (i) investor management fees paid to private equity majority
shareholders (Lubar & Co. and Baird Capital Partners) prior to the Acquisition;
(ii) salary and benefits paid to prior owner, Timothy Erdman prior to the
Acquisition; (iii) expenses related to the grant of stock options prior to the
Acquisition; (iv) expenses related to employee severance payments made prior to
the Acquisition; (v) expenses related to insurance settlement payments
associated with the Cleveland Clinic that were made prior to the Acquisition;
(vi) expenses related to the planning and design of Marshall Erdman &
Associates, Inc.’s corporate headquarters (One Erdman Place) incurred prior to
the Acquisition; (vii) transaction fees, legal fees, bonuses to MEA management,
and other expenses incurred as a result of the Acquisition and paid in
accordance with the Acquisition Agreement; and (viii) expenses of the Parent and
its Subsidiaries allocated to the Borrower or any of its Subsidiaries that,
prior to the Acquisition, were not expenses of the Borrower or any of its
Subsidiaries, to the extent such expenses referred to in this clause (viii) are
in an amount not in excess of seventy-five percent (75%) of the general and
administrative expenses of Parent and its Subsidiaries as reflected on the
consolidated financial statements of Parent and its Subsidiaries and a
Compliance Certificate, delivered in accordance with §7.4.
     Affected Lender. See §4.15.
     Affiliate. An Affiliate, as applied to any Person, shall mean another
Person that directly, or indirectly through one or more intermediaries,
Controls, or is Controlled by, or is under common Control with, the Person
specified.
     Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.
     Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.
     Agent’s Special Counsel. McKenna Long & Aldridge LLP or such other counsel
as selected by Agent.

2



--------------------------------------------------------------------------------



 



     Agreement. This Senior Secured Term Loan Agreement, including the Schedules
and Exhibits hereto.
     Agreement Regarding Fees. See §4.2.
     Applicable Margin. On any date, the Applicable Margin set forth below based
on the ratio of the Consolidated Total Indebtedness of Borrower to the Adjusted
Consolidated EBITDA of Borrower:

                              LIBOR Rate   Base Rate Pricing Level   Ratio  
Loans   Loans  

Pricing Level 1
  Less than 3.50 to 1.00     3.00 %     3.00 %
 
                   
Pricing Level 2
  Greater than or equal to 3.50 to 1.00     3.50 %     3.50 %

The initial Applicable Margin shall be at Pricing Level 2. The Applicable Margin
shall not be adjusted based upon such ratio, if at all, until the first (1st)
day of the first (1st) month following the delivery by Borrower to the Agent of
the Compliance Certificate at the end of a calendar quarter. In the event that
Borrower shall fail to deliver to the Agent a quarterly Compliance Certificate
on or before the date required by §7.4(c), then without limiting any other
rights of the Agent and the Lenders under this Agreement, the Applicable Margin
shall be at Pricing Level 2 until such failure is cured within any applicable
cure period, in which event the Applicable Margin shall adjust, if necessary, on
the first (1st) day of the first (1st) month following receipt of such
Compliance Certificate.
If the consolidated financial statements of Borrower and its Subsidiaries are
revised, restated or otherwise adjusted, and as a result thereof the Applicable
Margin was calculated at a level which resulted in lower pricing for any period,
the Borrower shall within five (5) Business Days of such determination pay to
Agent for the account of the Lenders the amount of the excess that should have
been paid for such period.
     Arranger. KeyBanc Capital Markets or any successor.
     Assignment and Acceptance Agreement. See §17.1.
     Assignment of Hedge. An Assignment of Hedge Agreement by the Borrower to
the Agent for the benefit of the Lenders, as the same may be modified and
amended, pursuant to which the Interest Hedge described in §7.12 is pledged as
security for the Obligations, and any financing statements that may be delivered
in connection therewith, such assignment to be in form and substance
satisfactory to Agent.
     Pledge Agreement. The Pledge Agreement dated as of even date herewith
executed by Borrower and Holdings in favor of Agent.
     Authorized Officer. Any of the following Persons: Frank C. Spencer, Charles
M. Handy, and such other Persons as Borrower shall designate in a written notice
to Agent.

3



--------------------------------------------------------------------------------



 



     Balance Sheet Date. December 31, 2007.
     Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.
     Base Rate. The greater of (a) the fluctuating annual rate of interest
announced from time to time by the Agent at the Agent’s Head Office as its
“prime rate” or (b) one half of one percent (0.5%) above the Federal Funds
Effective Rate. The Base Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer. Any change in
the rate of interest payable hereunder resulting from a change in the Base Rate
shall become effective as of the opening of business on the day on which such
change in the Base Rate becomes effective, without notice or demand of any kind.
     Base Rate Loans. Loans bearing interest calculated by reference to the Base
Rate.
     Borrower. As defined in the preamble hereto.
     Breakage Costs. The cost to any Lender of re-employing funds bearing
interest at LIBOR, actually incurred (or reasonably expected to be actually
incurred) in connection with (i) any payment of any portion of the Loans bearing
interest at LIBOR prior to the termination of any applicable Interest Period,
(ii) the conversion of a LIBOR Rate Loan to any other applicable interest rate
on a date other than the last day of the relevant Interest Period, or (iii) the
failure of Borrower to draw down, on the first day of the applicable Interest
Period, any amount as to which Borrower has elected a LIBOR Rate Loan.
     Business Day. Any day on which banking institutions located in the same
city and State as the Agent’s Head Office are located are open for the
transaction of banking business and, in the case of LIBOR Rate Loans, which also
is a LIBOR Business Day.
     Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.
     Cash Equivalents. As of any date, (i) securities issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000.00, (iii) commercial paper rated at least A-1
or the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and
in either case maturing within one hundred twenty (120) days from such date, and
(iv) shares of any money market mutual fund rated at least AAA or the equivalent
thereof by S&P or at least Aaa or the equivalent thereof by Moody’s.
     Cash Management Documents. The Cash Management Agreement dated as of even
date herewith between the Borrower and the Agent, and each other document,
instrument and agreement now or hereafter executed or delivered by or on behalf
of the Borrower or any of its Subsidiaries in connection therewith.

4



--------------------------------------------------------------------------------



 



     CERCLA. The Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (codified in scattered sections of 26 U.S.C.; 33 U.S.C.;
42 U.S.C. and 42 U.S.C. §9601 et seq.), and its state and local equivalents, and
regulations promulgated thereunder, and amendments and successors to such
statutes and regulations, as may be enacted and promulgated from time to time.
     Change of Control. A Change of Control shall exist upon the occurrence of
any of the following:
          (a) any Person (including a Person’s Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of a percentage (based on voting power, in
the event different classes of stock shall have different voting powers) of the
voting stock of Parent equal to at least thirty-three percent (33%);
          (b) as of any date a majority of the Board of Directors or Trustees
(the “Board”) of Parent consists of individuals who were not either
(i) directors or trustees of Parent as of the corresponding date of the previous
year, or (ii) selected or nominated to become directors or trustees by the Board
of Parent of which a majority consisted of individuals described in clause
(b)(i) above, or (iii) selected or nominated to become directors or trustees by
the Board of Parent of which a majority consisted of individuals described in
clause (b)(i) above and individuals described in clause (b)(ii), above
(excluding, in the case of both clause (b)(ii) and clause (b)(iii), any
individual whose initial nomination for, or assumption of office as, a member of
the Board of Parent occurs as a result of an actual or threatened solicitation
of proxies or consents for the election or removal of one or more directors or
trustees by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the Board); or
          (c) the Borrower or Parent consolidates with, is acquired by, or
merges into or with any Person (other than a merger permitted by §8.4); or
          (d) Parent fails to own, directly or indirectly, at least one-hundred
percent (100%) of the economic, voting and beneficial interests in CS Business
Trust I or CS Business Trust II; or
          (e) Parent or CS Business Trust I shall fail to be the sole general
partner of Operating Partnership; or
          (f) Operating Partnership fails to own, directly or indirectly, at
least one hundred percent (100%) of the economic, voting and beneficial interest
of Borrower; or
          (g) the Borrower fails to own, directly or indirectly, free of any
lien, encumbrance or other adverse claim (other than any lien in favor of the
Agent), at least one hundred percent (100%) of the economic, voting and
beneficial interest of each Subsidiary Guarantor (subject to the terms of §5.3
regarding the release of Subsidiary Guarantors); or
          (h) if any three (3) of Scott A. Ransom, Brian L Happ, William L.
Peel, Jr., Charles M. Handy and Frank Spencer shall cease to be active on a
daily basis in the management

5



--------------------------------------------------------------------------------



 



of Parent or the Borrower whether due to death, disability or otherwise,
provided that, it shall not be a “Change of Control” if a replacement executive
of comparable experience and reasonably satisfactory to the Agent shall have
been retained within three (3) months of such event.
     Closing Date. The date of this Agreement.
     Code. The Internal Revenue Code of 1986, as amended.
     Collateral. All of the property, rights and interests of the Borrower and
each Guarantor which are subject to the security interests, security title,
liens and mortgages created by the Security Documents.
     Commitment. With respect to each Lender, the Term Loan Commitment of such
Lender.
     Commitment Percentage. With respect to each Lender, the percentage set
forth on Schedule 1 hereto as such Lender’s percentage of the Total Commitment,
as the same may be changed from time to time in accordance with the terms of
this Agreement.
     Compliance Certificate. See §7.4(c).
     Consolidated. With reference to any term defined herein, that term as
applied to the accounts of a Person and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.
     Consolidated EBITDA. With respect to any period, an amount equal to the
EBITDA of Borrower and its Subsidiaries for such period determined on a
Consolidated basis.
     Consolidated Fixed Charges. For any period, the sum of (a) Consolidated
Interest Expense for such period, plus (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Borrower and its Subsidiaries
during such period, other than any balloon, bullet or similar principal payment
which repays such Indebtedness in full, plus (c) all Preferred Distributions for
such period. Such Person’s Equity Percentage in the Fixed Charges of its
Unconsolidated Affiliates shall be included in the determination of Fixed
Charges.
     Consolidated Interest Expense. For any period, without duplication,
(a) total Interest Expense of Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP for such period, plus (b) such
Person’s Equity Percentage of Interest Expense of its Unconsolidated Affiliates
for such period.
     Consolidated Senior Indebtedness. Consolidated Total Indebtedness less
Subordinated Debt of the Borrower and its Subsidiaries on a Consolidated basis
(including, without duplication, such Person’s Equity Percentage of the
Subordinated Debt of its Unconsolidated Affiliates).
     Consolidated Total Indebtedness. All indebtedness of Borrower and its
Subsidiaries determined on a Consolidated basis and all Indebtedness of Borrower
and its Subsidiaries determined on a Consolidated basis, whether or not so
classified. Consolidated Total

6



--------------------------------------------------------------------------------



 



Indebtedness shall include (without duplication), such Person’s Equity
Percentage of the foregoing of its Unconsolidated Affiliates.
     Construction Work. The portion of the design and construction work, whether
performed by general contractor or a subcontractor, consisting of the provision
of labor, materials, equipment and services in connection with the construction
of a Project.
     Contract. Any design/build, construction or similar agreement to which the
Borrower or any of its Subsidiaries is a party as general contractor, project
manager or similar role, together with all other related agreements, instruments
and documents relating to the design and/or construction of a Project, including
any related Subcontract, and any and all amendments, supplements or other
modifications thereto in accordance with the terms of this Agreement.
     Contribution Agreement. That certain Contribution Agreement dated of even
date herewith among the Borrower, the Guarantors and each Additional Guarantor
which may hereafter become a party thereto, as the same may be modified, amended
or ratified from time to time.
     Control. The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
     Conversion/Continuation Request. A notice given by the Borrower to the
Agent of its election to convert or continue a Loan in accordance with §4.1.
     CS Business Trust I. CS Business Trust I, a Maryland business trust, the
general partner of Operating Partnership.
     CS Business Trust II. CS Business Trust II, a Maryland business trust, a
limited partner of Operating Partnership.
     Default. See §11.1.
     Default Rate. See §4.11.
     Delinquent Lender. See §13.5(c).
     Derivatives Contract. Any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the

7



--------------------------------------------------------------------------------



 



related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement. Notwithstanding anything to the
contrary, the term “Derivatives Contract” shall not include rate-lock provisions
with respect to long-term mortgage contracts.
     Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).
     Distribution. Any (a) dividend or other distribution, direct or indirect,
on account of any Equity Interest of Parent, the Borrower, or any of their
respective Subsidiaries now or hereafter outstanding, except a dividend payable
solely in Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of Parent, the Borrower or any of their respective Subsidiaries
now or hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of Parent, the Borrower, or any of their respective
Subsidiaries now or hereafter outstanding.
     Dollars or $. Dollars in lawful currency of the United States of America.
     Domestic Lending Office. Initially, the office of each Lender designated as
such on Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
     Drawdown Date. The date on which any Loan is made, and the date on which
any Loan which is made prior to the Maturity Date is converted in accordance
with §4.1.
     EBITDA. With respect to a Person for any period (without duplication):
(a) net income (or loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP (which shall include a deduction for
bad debt expenses of such Person consistent with existing practices), exclusive
of the following (but only to the extent included in the determination of such
net income (loss)): (i) non-cash depreciation and amortization expense;
(ii) interest expense; (iii) income tax expense; (iv) extraordinary or
non-recurring gains and losses; (v) distributions to minority owners; and
(vii) one-time non-cash items approved by Agent; plus (b) such Person’s pro rata
share of EBITDA determined in accordance with clause (a) above of its
Unconsolidated Affiliates.

8



--------------------------------------------------------------------------------



 



     Employee Benefit Plan. Any employee benefit plan within the meaning of
§3(3) of ERISA that is subject to Title IV of ERISA maintained or contributed to
by either of the Borrower or any ERISA Affiliate, other than a Multiemployer
Plan.
     Environmental Laws. Any federal, state or local statute, regulation or
ordinance or any judicial or administrative decree or decision, whether now
existing or hereinafter enacted, promulgated or issued, with respect to any
Hazardous Substances, mold, drinking water, groundwater, wetlands, landfills,
open dumps, storage tanks, underground storage tanks, solid waste, waste water,
storm water run-off, waste emissions or wells. Without limiting the generality
of the foregoing, the term shall encompass each of the following statutes and
their state and local equivalents, and regulations promulgated thereunder, and
amendments and successors to such statutes and regulations, as may be enacted
and promulgated from time to time: (i) CERCLA; (ii) the Resource Conservation
and Recovery Act of 1976 (42 U.S.C. §6901 et seq.); (iii) the Hazardous
Materials Transportation Act (49 U.S.C. §1801 et seq.); (iv) the Toxic
Substances Control Act (15 U.S.C. §2061 et seq.); (v) the Clean Water Act (33
U.S.C. §1251 et seq.); (vi) the Clean Air Act (42 U.S.C. §7401 et seq.);
(vii) the Safe Drinking Water Act (21 U.S.C. §349; 42 U.S.C. §201 and §300f et
seq.); (viii) the National Environmental Policy Act of 1969 (42 U.S.C. §4321);
(ix) the Superfund Amendment and Reauthorization Act of 1986 (codified in
scattered sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42 U.S.C.); and
(x) Title III of the Superfund Amendment and Reauthorization Act (40 U.S.C.
§1101 et seq.).
     Equity Interests. With respect to any Person, any share of capital stock of
(or other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.
     Equity Percentage. The aggregate ownership percentage of the Borrower, the
Guarantors or their respective Subsidiaries in each Unconsolidated Affiliate.
     ERISA. The Employee Retirement Income Security Act of 1974, as amended and
in effect from time to time.
     ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower, the Guarantors or their respective Subsidiaries under §414 of the
Code.
     ERISA Reportable Event. A reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been
waived.
     Event of Default. See §11.1.

9



--------------------------------------------------------------------------------



 



     Existing MEA Loan Agreement. That certain Loan Agreement, dated June 29,
2007, between Holdings, Marshall Erdman & Associates, Inc. and M&I Marshall &
Ilsley Bank.
     Extension Request. See §2.5(a).
     Federal Funds Effective Rate. For any day, the rate per annum (rounded
upward to the nearest one-hundredth of one percent (1/100 of 1%)) announced by
the Federal Reserve Bank of New York on such day as being the weighted average
of the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”
     GAAP. The generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     Guaranteed Pension Plan. Any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by the Borrower or any
ERISA Affiliate the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.
     Guarantors. Collectively, Parent, CS Business Trust I, CS Business Trust
II, Operating Partnership, each Subsidiary Guarantor and each Additional
Guarantor, and individually any one of them.
     Guaranty. The Unconditional Guaranty of Payment and Performance dated of
even date herewith made by Parent, CS Business Trust I, CS Business Trust II,
Operating Partnership and each Subsidiary Guarantor in favor of the Agent and
the Lenders, as the same may be modified, amended or ratified.
     Hazardous Substances. Each and every element, compound, chemical mixture,
contaminant, pollutant, toxic substances, oil, material, waste or other
substance which is defined, determined or identified as hazardous or toxic under
any Environmental Law. Without limiting the generality of the foregoing, the
term shall mean and include:
     (a) “hazardous substances” as defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Superfund Amendment and
Reauthorization Act of 1986, or Title III of the Superfund Amendment and
Reauthorization Act, each as amended, and regulations promulgated thereunder;
     (b) “hazardous waste” and “regulated substances” as defined in the Resource
Conservation and Recovery Act of 1976, as amended, and regulations promulgated
thereunder;

10



--------------------------------------------------------------------------------



 



     (c) “hazardous materials” as defined in the Hazardous Materials
Transportation Act, as amended, and regulations promulgated thereunder; and
     (d) “chemical substance or mixture” as defined in the Toxic Substances
Control Act, as amended, and regulations promulgated thereunder.
     Hedge Obligations. All obligations of the Borrower to any Lender or an
Affiliate of a Lender to make any payments (including, without limitation, any
payments due upon a termination or default) under any agreement with respect to
an interest rate swap, collar, cap or floor or a forward rate agreement or other
agreement regarding the hedging of interest rate risk exposure executed in
connection with the satisfaction of the condition set forth in §7.12, and any
confirming letter executed pursuant to such hedging agreement, all as amended,
restated or otherwise modified. Nothing herein shall require the Borrower to
obtain any such agreement from any Lender or an Affiliate of a Lender.
     Holdings. MEA Holdings, Inc., a Wisconsin corporation.
     Indebtedness. With respect to a Person, at the time of computation thereof,
all of the following (without duplication): (a) all obligations of such Person
in respect of money borrowed (other than trade debt incurred in the ordinary
course of business which is not more than ninety (90) days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligation of such Person
as a lessee or obligor under a Capitalized Lease (but for the avoidance of
doubt, not under any operating lease); (d) all reimbursement obligations of such
Person under any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all Off-Balance Sheet Obligations of such
Person; (f) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment; (g) net obligations under any Derivatives Contract not entered into
as a hedge against existing Indebtedness, in an amount equal to the Derivatives
Termination Value thereof; (h) all obligations of such Person to redeem, retire,
defease or otherwise make any payment in respect of any Mandatorily Redeemable
Stock issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (i) all Indebtedness of other Persons which such Person has
guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, violation of “special purpose entity” covenants, and other similar
exceptions to recourse liability until a claim is made with respect thereto, and
then shall be included only to the extent of the amount of such claim),
including liability of a general partner in respect of liabilities of a
partnership in which it is a general partner which would constitute
“Indebtedness” hereunder, any obligation to supply funds to or in any manner to
invest directly or indirectly in a Person, to maintain working capital or equity
capital of a Person or otherwise to maintain net worth, solvency or other
financial condition of a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss, including, without limitation, through an
agreement to purchase property, securities, goods, supplies or services for the
purpose of

11



--------------------------------------------------------------------------------



 



enabling the debtor to make payment of the indebtedness held by such owner or
otherwise; (j) all Indebtedness of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; and (k) such Person’s pro rata share
of the Indebtedness (based upon its Equity Percentage in such Unconsolidated
Affiliates) of any Unconsolidated Affiliate of such Person.
     Indemnity Agreement. Any indemnity or similar agreement entered into by the
Borrower and/or any of its Subsidiaries relating to indemnification of one or
more sureties in connection with any claims made under a Payment or Performance
Bond, including, without limitation, that certain General Indemnity Agreement,
dated July 29, 2005, from Holdings, Marshall Erdman & Associates, Inc. and
Marshall Edrman Development, LLC in favor of Arch Insurance Company, Arch
Reinsurance Company and their subsidiaries and affiliates.
     Intercreditor Agreement. The Intercreditor Agreement, dated as of the date
hereof, between the Agent and the Senior Revolving Loan Agent.
     Interest Hedge. See §7.12.
     Interest Expense. For any period, without duplication, (a) total interest
expense incurred (both expensed and capitalized) of the Borrower, the Subsidiary
Guarantors and their respective Subsidiaries on funded debt, including the
portion of rents payable under a Capitalized Lease allocable to interest expense
in accordance with GAAP (but excluding capitalized interest funded under a
construction loan interest reserve account), determined on a consolidated basis
in accordance with GAAP for such period, plus (b) the Borrower’s, the Subsidiary
Guarantors’ and their respective Subsidiaries’ Equity Percentage of Interest
Expense of their Unconsolidated Affiliates for such period. Interest Expense
shall not include Preferred Distributions.
     Interest Payment Date. As to each Base Rate Loan and each LIBOR Rate Loan,
the first (1st) day of each calendar month during the term of such Loan.
     Interest Period. With respect to each LIBOR Rate Loan (a) initially, the
period commencing on the Drawdown Date of such LIBOR Rate Loan and ending one,
two, three or six months (or such shorter period as may be approved by the
Lenders) thereafter, and (b) thereafter, each period commencing on the day
following the last day of the next preceding Interest Period applicable to such
Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrower in a Conversion/Continuation Request; provided that all
of the foregoing provisions relating to Interest Periods are subject to the
following:
               (i) if any Interest Period with respect to a LIBOR Rate Loan
would otherwise end on a day that is not a LIBOR Business Day, such Interest
Period shall end on the next succeeding LIBOR Business Day, unless such next
succeeding LIBOR Business Day occurs in the next calendar month, in which case
such Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively (absent manifest error) by the Agent in accordance with
the then current bank practice in London;

12



--------------------------------------------------------------------------------



 



               (ii) if the Borrower shall fail to give notice as provided in
§4.1, the Borrower shall be deemed to have requested a continuation of the
affected LIBOR Rate Loan as a Base Rate Loan on the last day of the then current
Interest Period with respect thereto;
               (iii) any Interest Period pertaining to a LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the applicable calendar
month;
               (iv) any Interest Period pertaining to a LIBOR Rate Loan that
begins on the first Business Day of a calendar month shall end on the last
Business Day of the applicable calendar month, unless the last Business Day of
such calendar month is not a LIBOR Business Day, in which case such Interest
Period shall end on the next succeeding LIBOR Business Day; and
               (v) no Interest Period relating to any LIBOR Rate Loan shall
extend beyond the Maturity Date.
     Investments. With respect to any Person, all shares of capital stock,
evidences of Indebtedness and other securities issued by any other Person and
owned by such Person, all loans, advances, or extensions of credit to, or
contributions to the capital of, any other Person, all purchases of the
securities or business or integral part of the business of any other Person and
commitments and options to make such purchases, all interests in real property,
and all other investments; provided, however, that the term “Investment” shall
not include (i) equipment, inventory and other tangible personal property
acquired in the ordinary course of business, or (ii) current trade and customer
accounts receivable for services rendered in the ordinary course of business and
payable in accordance with customary trade terms. In determining the aggregate
amount of Investments outstanding at any particular time: (a) there shall be
included as an Investment all interest accrued with respect to Indebtedness
constituting an Investment unless and until such interest is paid; (b) there
shall be deducted in respect of each Investment any amount received as a return
of capital; (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.
     Joinder Agreement. The Joinder Agreement with respect to the Guaranty and
Contribution Agreement to be executed and delivered pursuant to §5.2 by any
Additional Guarantor, such Joinder Agreement to be substantially in the form of
Exhibit B hereto.
     KeyBank. As defined in the preamble hereto.
     Lenders. KeyBank, the other lending institutions which are party hereto and
any other Person which becomes an assignee of any rights of a Lender pursuant to
§17 (but not including any participant as described in §17).
     LIBOR. For any LIBOR Rate Loan for any Interest Period, the average rate
(rounded upwards to the nearest 1/16th) as shown in Reuters Screen LIBOR01 Page
at which deposits in

13



--------------------------------------------------------------------------------



 



U.S. dollars are offered by first class banks in the London Interbank Market at
approximately 11:00 a.m. (London time) on the day that is two (2) LIBOR Business
Days prior to the first day of such Interest Period with a maturity
approximately equal to such Interest Period and in an amount approximately equal
to the amount to which such Interest Period relates, adjusted for reserves and
taxes if required by future regulations. If such service no longer reports such
rate or Agent determines in good faith that the rate so reported no longer
accurately reflects the rate available to Agent in the London Interbank Market,
Loans shall accrue interest at the Base Rate plus the Applicable Margin. For any
period during which a Reserve Percentage shall apply, LIBOR with respect to
LIBOR Rate Loans shall be equal to the amount determined above divided by an
amount equal to 1 minus the Reserve Percentage.
     LIBOR Business Day. Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.
     LIBOR Lending Office. Initially, the office of each Lender designated as
such on Schedule 1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Loans.
     LIBOR Rate Loans. Loans bearing interest calculated by reference to LIBOR.
     Lien. See §8.2.
     Loan Documents. This Agreement, the Notes, the Guaranty, the Security
Documents, the Cash Management Documents and all other documents, instruments or
agreements now or hereafter executed or delivered by or on behalf of the
Borrower or any Guarantor in connection with the Loans.
     Loan and Loans. The Term Loan.
     Mandatorily Redeemable Stock. With respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests).
     Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of Parent, the Borrower and the Subsidiary Guarantors (taken as a whole);
(b) the ability of Borrower or any Guarantor to perform any of its obligations
under the Loan Documents; (c) the validity or enforceability of any of the Loan
Documents or the creation, perfection and priority of any Liens of Agent in the
Collateral; or (d) the rights or remedies of Agent or the Lenders under the Loan
Documents.
     Material Subsidiary. Any existing or future Wholly Owned Subsidiary of the
Borrower.

14



--------------------------------------------------------------------------------



 



     Maturity Date. March ___, 2011, as the same may be extended by Borrower as
provided in §2.5, or such earlier date on which the Loans shall become due and
payable pursuant to the terms hereof.
     Merger. As defined in the recitals hereto.
     Moody’s. Moody’s Investor Service, Inc.
     Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate.
     Net Income (or Loss). With respect to any Person (or any asset of any
Person) for any period, the net income (or loss) of such Person (or attributable
to such asset), determined in accordance with GAAP.
     Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of
any Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; (iv) are the
result of any unpaid real estate taxes and assessments (whether contained in a
loan agreement, promissory note, indemnity agreement or other document); or
(v) result from the borrowing Subsidiary and/or its assets becoming the subject
of a voluntary or involuntary bankruptcy, insolvency or similar proceeding.
     Non-Recourse Indebtedness. With respect to a Person, (a) Indebtedness in
respect of which recourse for payment (except for Non-Recourse Exclusions until
a claim is made with respect thereto, and then such Indebtedness shall not
constitute Non-Recourse Indebtedness only to the extent of the amount of such
claim) is contractually limited to specific assets of such Person encumbered by
a Lien securing such Indebtedness or (b) if such Person is a Single Asset
Entity, any Indebtedness of such Person. A loan secured by multiple properties
owned by Single Asset Entities shall be considered Non-Recourse Indebtedness of
such Single Asset Entities even if such Indebtedness is cross-defaulted and
cross-collateralized with the loans to such other Single Asset Entities.
     Notes. See §2.1(b).
     Notice. See §18.
     Obligations. All indebtedness, obligations and liabilities of the Borrower
or any Guarantor to any of the Lenders or the Agent, individually or
collectively, under this Agreement or any of the other Loan Documents or in
respect of any of the Loans, the Notes, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

15



--------------------------------------------------------------------------------



 



     OFAC. Office of Foreign Asset Control of the Department of the Treasury of
the United States of America.
     Off-Balance Sheet Obligations. Liabilities and obligations of the Borrower,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which Parent would
be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of Parent’s report on
Form 10-Q or Form 10-K (or their equivalents) which Parent is required to file
with the SEC (or any governmental authority substituted therefore). As used in
this definition, the term “SEC Off-Balance Sheet Rules” means the Disclosure in
Management’s Discussion and Analysis About Off-Balance Sheet Arrangements,
Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified
at 17 CFR pts. 228, 229 and 249).
     Operating Partnership. As defined in the recitals hereto.
     Outstanding. With respect to the Loans, the aggregate unpaid principal
thereof as of any date of determination.
     Owner. Any Person party to a Contract acting as the sponsor, owner and/or
operator of a Project for whom the Borrower or any of its Subsidiaries is
performing Construction Work thereunder.
     Parent. As defined in the preamble hereto.
     Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.
     Payment or Performance Bond. Any (a) payment bond issued by a surety which
guarantees the timely payment by the Borrower or any of its Subsidiaries for all
labor, materials, supplies, implements, machinery and equipment furnished with
respect to any Construction Work under a Contract or (b) any performance bonds
issued by a surety which guarantee the timely performance by the Borrower or any
of its Subsidiaries of all Construction Work under a Contract.
     PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.
     Permitted Liens. Liens, security interests and other encumbrances permitted
by §8.2.
     Person. Any individual, corporation, limited liability company,
partnership, trust, unincorporated association, business, or other legal entity,
and any government or any governmental agency or political subdivision thereof.
     Plan Assets. Assets of any employee benefit plan subject to Part 4,
Subtitle A, Title I of ERISA.

16



--------------------------------------------------------------------------------



 



     Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by the Borrower or any of its
Subsidiaries. Preferred Distributions shall not include dividends or
distributions (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; (b) paid or payable to the
Borrower or any of its Subsidiaries; or (c) constituting or resulting in the
redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.
     Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.
     Pricing Level. Such term shall have the meaning established within the
definition of Applicable Margin.
     Project. Any health care facility or medical office building(s) designed
and/or constructed by the Borrower or any of its Subsidiaries in its capacity as
general contractor, project manager or similar role pursuant to a Contract, and
by any Subcontractor(s) pursuant to one or more Subcontracts, together with all
on-site infrastructure, site improvements and appurtenances to be designed,
constructed and installed in connection therewith, and all demolitions in
connection therewith.
     Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by the Borrower, any Guarantor or any of their respective
Subsidiaries.
     Record. The grid attached to any Note, or the continuation of such grid, or
any other similar record, including computer records, maintained by the Agent
with respect to any Loan referred to in such Note.
     Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to a Subsidiary of the Parent
other than the Borrower or any Guarantor which is a Subsidiary of the Borrower.
Recourse Indebtedness shall not include Non-Recourse Indebtedness.
     Register. See §17.2.
     REIT Status. With respect to Parent, its status as a real estate investment
trust as defined in §856(a) of the Code.
     Release. Any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing or dumping (other than the
storing of materials in reasonable quantities to the extent necessary for the
operation of such property in the ordinary course of business, and in any event
in compliance with all Environmental Laws) of Hazardous Substances on, upon,
into or from the Real Estate.
     Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is greater than fifty percent (50.0%) of the Total
Commitment; provided that in determining said percentage at any given time, all
then existing Delinquent Lenders will be

17



--------------------------------------------------------------------------------



 



disregarded and excluded and the Commitment Percentages of the Lenders shall be
redetermined for voting purposes only to exclude the Commitment Percentages of
such Delinquent Lenders.
     Reserve Percentage. For any Interest Period, that percentage which is
specified three (3) Business Days before the first day of such Interest Period
by the Board of Governors of the Federal Reserve System (or any successor) or
any other governmental or quasi-governmental authority with jurisdiction over
Agent or any Lender for determining the maximum reserve requirement (including,
but not limited to, any marginal reserve requirement) for Agent or any Lender
with respect to liabilities constituting of or including (among other
liabilities) Eurocurrency liabilities in an amount equal to that portion of the
Loan affected by such Interest Period and with a maturity equal to such Interest
Period.
     SEC. The federal Securities and Exchange Commission.
     Security Agreement. The Security Agreement, dated as of the date hereof,
executed by Borrower and certain of its Subsidiaries, in favor of the Agent.
     Security Documents. Collectively, the Guaranty, the Joinder Agreements, the
Pledge Agreement, the Acknowledgments, the Assignment of Hedge, the Security
Agreement, UCC-1 financing statements and any further collateral assignments by
Borrower or any Guarantor to the Agent for the benefit of the Lenders.
     Senior Revolving Agent. Bank of America, N.A., together with its successors
and assigns, in its capacity as “Agent” for the Senior Revolving Lenders under
the Senior Revolving Loan Documents.
     Senior Revolving Lenders. The lenders party to the Senior Revolving Loan
Documents from time to time.
     Senior Revolving Loan. The revolving loan or loans evidenced and secured by
the Senior Revolving Loan Documents, in an aggregate principal amount not to
exceed One Hundred Fifty Million Dollars ($150,000,000.00).
     Senior Revolving Loan Agreement. The Credit Agreement dated of even date
herewith among Operating Partnership, as borrower, the Senior Revolving Agent
and the Senior Revolving Lenders, as amended, supplemented or otherwise modified
from time to time.
     Senior Revolving Loan Documents. The Senior Revolving Loan Agreement and
all other documents, instruments or agreements now or hereafter executed or
delivered by or on behalf of the borrower thereunder or any guarantor thereof in
connection with the loans evidenced thereby, as amended, supplemented or
otherwise modified from time to time.
     Single Asset Entity. A bankruptcy remote, single purpose entity which is a
Subsidiary of Parent and which is not a Subsidiary Guarantor which owns real
property and related assets which are security for Indebtedness of such entity,
and which Indebtedness does not constitute Indebtedness of any other Person
except as provided in the definition of Non-Recourse Indebtedness (except for
Non-Recourse Exclusions).

18



--------------------------------------------------------------------------------



 



     S&P. Standard & Poor’s Ratings Group.
     State. A state of the United States of America and the District of
Columbia.
     Subcontract. Any subcontract or any direct or indirect agreement between
the Borrower or any of its Subsidiaries and any Subcontractor for the
performance of a portion of the design and/or construction of a Project or the
provision of labor, materials or other services required to be performed by
Borrower or any of its Subsidiaries, as general contractor, project manager or
similar role, under any Contract.
     Subcontractor. Any person who has entered into a direct or indirect
arrangement with the Borrower or any of its Subsidiaries, as general contractor,
project manager or similar role under a Contract, including any
sub-subcontractor or other provider, for the provision of labor, materials or
other services to be performed by Borrower or any of its Subsidiaries, as
general contractor, project manager or similar role, under any Contract.
     Subordinated Debt. All Indebtedness of the Borrower or any of its
Subsidiaries which (a) has a maturity of not earlier than one year after the
Maturity Date (as extended pursuant to §2.5), is not recourse to any of the
Guarantors, (c) is not secured by any assets of property of the Borrower or any
of its Subsidiaries, (d) does not contain any covenants or defaults other than a
requirement to maintain “good standing” and payment of such Indebtedness and
(e) is subordinate to the Obligations and the Hedge Obligations in right and
time of payment pursuant to a Subordination Agreement in form and substance
satisfactory to Agent.
     Subordination Agreement. Each Subordination Agreement, by and among Agent,
Borrower or its Subsidiary and the holder of the Subordinated Debt relating to
the Subordinate Debt, as the same may be modified or amended.
     Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.
     Subsidiary Guarantor. Initially, those Persons described on Schedule 1.1
hereto and each Additional Guarantor. Upon any Additional Guarantor becoming a
Subsidiary Guarantor or upon the release of a Subsidiary Guarantor in accordance
with the terms of this Agreement, Agent may unilaterally amend Schedule 1.1.
     Term Loan. An individual loan or the aggregate loans, as the case may be,
in the maximum principal amount of One Hundred Million Dollars ($100,000,000.00)
made by the Lenders to the Borrower hereunder.

19



--------------------------------------------------------------------------------



 



     Term Loan Commitment. As to each Lender, the amount equal to such Lender’s
Commitment Percentage of the aggregate principal amount of the Loans from time
to time outstanding to Borrower.
     Titled Agents. The Arranger, and any syndication agent or co-documentation
agent.
     Total Commitment. The sum of the Commitments of the Lenders, as in effect
from time to time.
     Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.
     Unconsolidated Affiliate. In respect of any Person, any other Person in
whom such Person holds an Investment, (a) which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.
     Unrestricted Cash and Cash Equivalents. As of any date of determination,
the sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value). As used
in this definition, “Unrestricted” means the specified asset is not subject to
any escrow, reserves or Liens or claims of any kind in favor of any Person
(other than customary rights of depository institutions in the ordinary course
of business with respect to bank accounts).
     WIP Schedule. A work in process schedule reflecting, among other things the
financial status of all Construction Work being provided under each Contract, in
the form previously delivered to the Agent.
     §1.2 Rules of Interpretation.
          (a) A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.
          (b) The singular includes the plural and the plural includes the
singular.
          (c) A reference to any law includes any amendment or modification of
such law.
          (d) A reference to any Person includes its permitted successors and
permitted assigns.
          (e) Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.
          (f) The words “include”, “includes” and “including” are not limiting.

20



--------------------------------------------------------------------------------



 



          (g) The words “approval” and “approved”, as the context requires,
means an approval in writing given to the party seeking approval after full and
fair disclosure to the party giving approval of all material facts necessary in
order to determine whether approval should be granted.
          (h) All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein.
          (i) Reference to a particular “§”, refers to that section of this
Agreement unless otherwise indicated.
          (j) The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
          (k) In the event of any change in generally accepted accounting
principles after the date hereof or any other change in accounting procedures
pursuant to §7.3 which would affect the computation of any financial covenant,
ratio or other requirement set forth in any Loan Document, then upon the request
of Borrower or Agent, the Borrower, the Guarantors, the Agent and the Lenders
shall negotiate promptly, diligently and in good faith in order to amend the
provisions of the Loan Documents such that such financial covenant, ratio or
other requirement shall continue to provide substantially the same financial
tests or restrictions of the Borrower and the Guarantors as in effect prior to
such accounting change, as determined by the Required Lenders in their good
faith judgment. Until such time as such amendment shall have been executed and
delivered by the Borrower, Guarantors, the Agent and the Required Lenders, such
financial covenants, ratio and other requirements, and all financial statements
and other documents required to be delivered under the Loan Documents, shall be
calculated and reported as if such change had not occurred.
§2. THE CREDIT FACILITY.
     §2.1 Loans.
          (a) Subject to the terms and conditions set forth in this Agreement,
each of the Lenders severally agrees to lend to the Borrower on the Closing Date
such Lender’s Commitment Percentage of the Total Commitment, and the Borrower
irrevocably agrees to borrow from the Lenders the amount of the Total
Commitment. The Loans shall be fully disbursed on the Closing Date.
Notwithstanding anything to the contrary contained herein, the obligation of the
Lenders to make the Loans is subject to the satisfaction of the conditions set
forth in §10. The funding of the Loans hereunder shall constitute a
representation and warranty by the Borrower that of the conditions required of
Borrower set forth in §10 have been satisfied on the Closing Date.
          (b) The Loans shall be evidenced by separate promissory notes of
Borrower in substantially the form of Exhibit A hereto (collectively, the
“Notes”), dated of even date with this Agreement (except as otherwise provided
in §17.3) and completed with appropriate insertions. One Note shall be payable
to the order of each Lender in the principal amount equal

21



--------------------------------------------------------------------------------



 



to such Lender’s Commitment, plus interest accrued thereon, as set forth below.
The Borrower irrevocably authorizes Agent to make or cause to be made, on or
about the date hereof or the time of receipt of any payment of principal
thereof, an appropriate notation on Agent’s Record reflecting the making of such
Loan or (as the case may be) the receipt of such payment. The outstanding amount
of the Loans set forth on Agent’s Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to each Lender, but the failure to
record, or any error in so recording, any such amount on Agent’s Record shall
not limit or otherwise affect the obligations of the Borrower hereunder or under
any Note to make payments of principal of or interest on any such Note when due.
     §2.2 Interest on Loans.
          (a) Each Base Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the date on which such Base Rate
Loan is repaid or converted to a LIBOR Rate Loan at the rate per annum equal to
the sum of the Base Rate plus the Applicable Margin.
          (b) Each LIBOR Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of each Interest
Period with respect thereto at the rate per annum equal to the sum of LIBOR
determined for such Interest Period plus the Applicable Margin.
          (c) The Borrower promises to pay interest on each Loan in arrears on
each Interest Payment Date with respect thereto.
          (d) Base Rate Loans and LIBOR Rate Loans may be converted to Loans of
the other Type as provided in §4.1.
     §2.3 Funds for Loans.
          (a) Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown
Date of the Loan, each of the Lenders will make available to the Agent, at the
Agent’s Head Office, in immediately available funds, the amount of such Lender’s
Commitment Percentage of the amount of the requested Loans which may be
disbursed pursuant to §2.1. Upon receipt from each Lender of such amount, and
upon receipt of the documents required by §10 and the satisfaction of the other
conditions set forth therein, to the extent applicable, the Agent will make
available to the Borrower the aggregate amount of such Loans made available to
the Agent by the Lenders by crediting such amount to the account of the Borrower
maintained at the Agent’s Head Office. The failure or refusal of any Lender to
make available to the Agent at the aforesaid time and place on the Drawdown Date
the amount of its Commitment Percentage of the requested Loan shall not relieve
any other Lender from its several obligation hereunder to make available to the
Agent the amount of such other Lender’s Commitment Percentage of any requested
Loan, including any additional Loans that may be requested subject to the terms
and conditions hereof to provide funds to replace those not advanced by the
Lender so failing or refusing. In the event of any such failure or refusal, the
Lenders not so failing or refusing shall be entitled to a priority secured
position as against the Lender or Lenders so failing or refusing to

22



--------------------------------------------------------------------------------



 



make available to the Borrower the amount of its or their Commitment Percentage
for such Loans as provided in §11.5.
          (b) Unless the Agent shall have been notified by any Lender prior to
the Drawdown Date that such Lender will not make available to Agent such
Lender’s Commitment Percentage of the proposed Loan, Agent may in its discretion
assume that such Lender has made such Loan available to Agent in accordance with
the provisions of this Agreement and the Agent may, if it chooses, in reliance
upon such assumption make such Loan available to the Borrower, and such Lender
shall be liable to the Agent for the amount of such advance. If such Lender does
not pay such corresponding amount upon the Agent’s demand therefor, the Agent
will promptly notify the Borrower, and the Borrower shall promptly pay such
corresponding amount to the Agent. The Agent shall also be entitled to recover
from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Agent to the Borrower to the date such
corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate plus one percent (1%).
     §2.4 Use of Proceeds. The Borrower will use the proceeds of the Loans
solely to (a) pay closing costs in connection with this Agreement; and (b) to
finance a portion of the Acquisition.
     §2.5 Extension of Maturity Date. The Borrower shall have the one-time right
and option, in its sole discretion, to extend the Maturity Date to March 10,
2012, upon satisfaction of the following conditions precedent, which must be
satisfied prior to the effectiveness of any extension of the Maturity Date:
          (a) Extension Request. The Borrower shall deliver written notice of
such request (the “Extension Request”) to the Agent not later than the date
which is forty-five (45) days prior to the Maturity Date (as determined without
regard to such extension). Any such Extension Request shall be irrevocable and
binding on the Borrower.
          (b) Payment of Extension Fee. The Borrower shall pay to the Agent for
the pro rata accounts of the Lenders in accordance with their respective
Commitments an extension fee in an amount equal to twenty-five (25) basis points
on the Total Commitment, which fee shall, when paid, be fully earned and
non-refundable under any circumstances.
          (c) No Default. On the date the Extension Request is given and on the
Maturity Date (as determined without regard to such extension) there shall exist
no Default or Event of Default.
          (d) Representations and Warranties. The representations and warranties
made by the Borrower and the Guarantors in the Loan Documents or otherwise made
by or on behalf of the Borrower and the Guarantors in connection therewith or
after the date thereof shall have been true and correct in all material respects
when made and shall also be true and correct in all material respects on the
date the Extension Request is given and on the Maturity Date (as determined
without regard to such extension) other than for representations to the extent
they

23



--------------------------------------------------------------------------------



 



relate expressly to an earlier date, which representations shall be required to
be true and correct only as of such specified date, and except to the extent of
any changes resulting from transactions permitted by this Agreement that singly
or in the aggregate have not had or could not reasonably be expected to have a
Material Adverse Effect.
          (e) Extension of Other Indebtedness. The maturity date of the Senior
Revolving Loan shall be extended to a date not earlier than the Maturity Date
(as extended). To the extent not already so extended, the maturity date of all
Subordinated Debt shall be extended to a date not earlier than one (1) year
following the Maturity Date (as extended).
§3. REPAYMENT OF THE LOANS.
     §3.1 Stated Maturity. The Borrower promises to pay on the Maturity Date and
there shall become absolutely due and payable on the Maturity Date all of the
Loans outstanding on such date, together with any and all accrued and unpaid
interest thereon.
     §3.2 Mandatory Prepayments. If at any time the obligation of the Senior
Revolving Lenders to make Senior Revolving Loans under the Senior Revolving Loan
Agreement has been terminated or their commitments under the Senior Revolving
Loan Agreement has been reduced to zero, the Borrower shall immediately make a
prepayment of the entire amount of the outstanding Loans to the Agent for the
respective accounts of the Lenders, as applicable, for application to the Loans
as provided in §3.4, such prepayment shall be accompanied by the payment of any
amounts due pursuant to §4.8.
     §3.3 Optional Prepayments. The Borrower shall have the right, at its
election, to prepay the outstanding amount of the Loans, as a whole or in part,
at any time without penalty or premium; provided, that if any prepayment of the
outstanding amount of any LIBOR Rate Loans pursuant to this §3.3 is made on a
date that is not the last day of the Interest Period relating thereto, such
prepayment shall be accompanied by the payment of any amounts due pursuant to
§4.8. The Borrower shall give the Agent, no later than 10:00 a.m. (Cleveland
time) at least three (3) days prior written notice of any prepayment pursuant to
this §3.3, in each case specifying the proposed date of prepayment of the Loans
and the principal amount to be prepaid (provided that any such notice may be
revoked or modified upon one (1) day’s prior notice to the Agent).
     §3.4 Partial Prepayments. Each partial prepayment of the Loans under §3.3
shall be in a minimum amount of $1,000,000.00 or an integral multiple of
$100,000.00 in excess thereof, shall be accompanied by the payment of accrued
interest on the principal prepaid to the date of payment. Each partial payment
under §3.2 and §3.3 shall be applied in the absence of instruction by the
Borrower, to the principal of Base Rate Loans and then to the principal of LIBOR
Rate Loans.
     §3.5 Effect of Prepayments. Amounts of the Loans prepaid or repaid may not
be reborrowed.
§4. CERTAIN GENERAL PROVISIONS.
     §4.1 Conversion Options.

24



--------------------------------------------------------------------------------



 



          (a) The Borrower may elect from time to time to convert the Loan to a
Loan of another Type and it shall thereafter bear interest as a Base Rate Loan
or a LIBOR Rate Loan, as applicable; provided that (i) with respect to any such
conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall give the
Agent at least one (1) Business Day’s prior written notice of such election, and
such conversion shall only be made on the last day of the Interest Period with
respect to such LIBOR Rate Loan, unless Borrower elects to pay the Breakage
Costs association with such conversion; (ii) with respect to any such conversion
of a Base Rate Loan to a LIBOR Rate Loan, the Borrower shall give the Agent at
least two (2) LIBOR Business Days’ prior written notice of such election and the
Interest Period requested for such Loan, the principal amount of the Loan so
converted shall be in a minimum aggregate amount of $1,000,000.00 or an integral
multiple of $200,000.00 in excess thereof and, after giving effect to the making
of such Loan, there shall be no more than four (4) LIBOR Rate Loans outstanding
at any one time; and (iii) no Loan may be converted into a LIBOR Rate Loan when
any Default or Event of Default has occurred and is continuing. All or any part
of the outstanding Loans of any Type may be converted as provided herein,
provided that no partial conversion shall result in a Base Rate Loan in a
principal amount of less than $1,000,000.00 or an integral multiple of
$100,000.00 or a LIBOR Rate Loan in a principal amount of less than
$1,000,000.00 or an integral multiple of $200,000.00. On the date on which such
conversion is being made, each Lender shall take such action as is necessary to
transfer its Commitment Percentage of the Loan to its Domestic Lending Office or
its LIBOR Lending Office, as the case may be. Each Conversion/Continuation
Request relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan
shall be irrevocable by the Borrower.
          (b) Any LIBOR Rate Loan may be continued as such Type upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrower with the terms of §4.1; provided that no LIBOR Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Base Rate Loan on the last
day of the Interest Period relating thereto ending during the continuance of any
Default or Event of Default.
          (c) In the event that the Borrower does not notify the Agent of its
election hereunder with respect to any LIBOR Rate Loan, such Loan shall be
automatically converted at the end of the applicable Interest Period to a Base
Rate Loan.
     §4.2 Fees. The Borrower agrees to pay to KeyBank certain fees for services
rendered or to be rendered in connection with the Loans as provided pursuant to
the separate fee letter dated March 10, 2008 between Borrower and KeyBank (the
“Agreement Regarding Fees”). All such fees shall be fully earned when paid and
nonrefundable under any circumstances.
     §4.3 Funds for Payments.
          (a) All payments of principal, interest, closing fees and any other
amounts due hereunder or under any of the other Loan Documents shall be made to
the Agent, for the respective accounts of the Lenders and the Agent, as the case
may be, at the Agent’s Head Office, not later than 2:00 p.m. (Cleveland time) on
the day when due, in each case in lawful money of the United States in
immediately available funds. The Agent is hereby authorized to charge the
accounts of the Borrower with KeyBank, on the dates when the amount thereof
shall

25



--------------------------------------------------------------------------------



 



become due and payable, with the amounts of the principal of and interest on the
Loans and all fees, charges, expenses and other amounts owing to the Agent
and/or the Lenders under the Loan Documents. Subject to the foregoing, all
payments made to Agent on behalf of the Lenders, and actually received by Agent,
shall be deemed received by the Lenders on the date actually received by Agent.
          (b) All payments by the Borrower hereunder and under any of the other
Loan Documents shall be made without setoff or counterclaim and free and clear
of and without deduction for any taxes (other than income or franchise taxes
imposed on any Lender), levies, imposts, duties, charges, fees, deductions,
withholdings, compulsory loans, restrictions or conditions of any nature now or
hereafter imposed or levied by any jurisdiction or any political subdivision
thereof or taxing or other authority therein unless the Borrower is compelled by
law to make such deduction or withholding. If any such obligation is imposed
upon the Borrower with respect to any amount payable by it hereunder or under
any of the other Loan Documents, the Borrower will pay to the Agent, for the
account of the Lenders or (as the case may be) the Agent, on the date on which
such amount is due and payable hereunder or under such other Loan Document, such
additional amount in Dollars as shall be necessary to enable the Lenders or the
Agent to receive the same net amount which the Lenders or the Agent would have
received on such due date had no such obligation been imposed upon the Borrower.
The Borrower will deliver promptly to the Agent certificates or other valid
vouchers for all taxes or other charges deducted from or paid with respect to
payments made by the Borrower hereunder or under any other Loan Document.
          (c) Each Lender organized under the laws of a jurisdiction outside the
United States, if requested in writing by the Borrower (but only so long as such
Lender remains lawfully able to do so), shall provide the Borrower with such
duly executed form(s) or statement(s) which may, from time to time, be
prescribed by law and, which, pursuant to applicable provisions of (i) an income
tax treaty between the United States and the country of residence of such
Lender, (ii) the Code, or (iii) any applicable rules or regulations in effect
under (i) or (ii) above, indicates the withholding status of such Lender;
provided that nothing herein (including without limitation the failure or
inability to provide such form or statement) shall relieve the Borrower of its
obligations under §4.3(b). In the event that the Borrower shall have delivered
the certificates or vouchers described above for any payments made by the
Borrower and such Lender receives a refund of any taxes paid by the Borrower
pursuant to §4.3(b), such Lender will pay to the Borrower the amount of such
refund promptly upon receipt thereof; provided that if at any time thereafter
such Lender is required to return such refund, the Borrower shall promptly repay
to such Lender the amount of such refund.
          (d) The obligations of the Borrower to the Lenders under this
Agreement shall be absolute, unconditional and irrevocable, and shall be paid
and performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including, without limitation, the following
circumstances: (i) any lack of validity or enforceability of this Agreement or
any of the other Loan Documents; (ii) the existence of any claim, set-off,
defense or any right which the Borrower or any of its Subsidiaries or Affiliates
may have at any time against any of the Lenders (other than the defense of
payment to the Lenders in accordance with the terms of this Agreement) or any
other person, whether in connection with this Agreement, any other Loan
Document, or any unrelated transaction; (iii) the occurrence of any Default or

26



--------------------------------------------------------------------------------



 



Event of Default; and (iv) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing.
     §4.4 Computations. All computations of interest on the Loans and of other
fees to the extent applicable shall be based on a 360-day year and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans as reflected on the records of the Agent from time to time
shall be considered prima facie evidence of such amount absent manifest error.
     §4.5 Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall in its good faith discretion determine that adequate and reasonable
methods do not exist for ascertaining LIBOR for such Interest Period, or the
Agent shall reasonably determine that LIBOR will not accurately and fairly
reflect the cost of the Lenders making or maintaining LIBOR Rate Loans for such
Interest Period, the Agent shall forthwith give notice of such determination
(which shall be conclusive and binding on the Borrower and the Lenders absent
manifest error) to the Borrower and the Lenders. In such event each LIBOR Rate
Loan will automatically, on the last day of the then current Interest Period
applicable thereto, become a Base Rate Loan, and the obligations of the Lenders
to make LIBOR Rate Loans shall be suspended until the Agent determines that the
circumstances giving rise to such suspension no longer exist, whereupon the
Agent shall promptly notify the Borrower and the Lenders thereof.
     §4.6 Illegality. Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful, or any central bank or other
governmental authority having jurisdiction over a Lender or its LIBOR Lending
Office shall assert that it is unlawful, for any Lender to make or maintain
LIBOR Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the commitment of the Lenders to
make LIBOR Rate Loans shall forthwith be suspended and (b) the LIBOR Rate Loans
then outstanding shall be converted automatically to Base Rate Loans on the last
day of each Interest Period applicable to such LIBOR Rate Loans or within such
earlier period as may be required by law. Notwithstanding the foregoing, before
giving such notice, the applicable Lender shall designate a different lending
office if such designation will void the need for giving such notice and will
not, in the judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by Borrower hereunder.
     §4.7 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §11.1, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages, in addition
to any amounts of interest otherwise payable hereunder, the Breakage Costs.
Borrower understands, agrees and acknowledges the following: (i) no Lender has
any obligation to purchase, sell and/or match funds in connection with the use
of LIBOR as a basis for

27



--------------------------------------------------------------------------------



 



calculating the rate of interest on a LIBOR Rate Loan; (ii) LIBOR is used merely
as a reference in determining such rate; and (iii) Borrower has accepted LIBOR
as a reasonable and fair basis for calculating such rate and any Breakage Costs.
Borrower further agrees to pay the Breakage Costs, if any, whether or not a
Lender elects to purchase, sell and/or match funds.
     §4.8 Additional Costs, Etc. Notwithstanding anything herein to the
contrary, but subject to §4.13, if any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Agent by any central bank or other fiscal, monetary or other authority
(whether or not having the force of law), shall:
          (a) subject any Lender or the Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment or the Loans
(other than taxes based upon or measured by the gross receipts, income or
profits of such Lender or the Agent or its franchise tax), or
          (b) materially change the basis of taxation (except for changes in
taxes on gross receipts, income or profits or its franchise tax) of payments to
any Lender of the principal of or the interest on the Loan or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or
          (c) impose or increase or render applicable any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law and which are not already reflected in
any amounts payable by Borrower hereunder) against assets held by, or deposits
in or for the account of, or loans by, or commitments of an office of any
Lender, or
          (d) impose on any Lender or the Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the Loan,
such Lender’s Commitment or any class of loans or commitments of which any of
the Loans or such Lender’s Commitment forms a part; and the result of any of the
foregoing is:
               (i) to increase the cost to any Lender of making, funding,
issuing, renewing, extending or maintaining the Loan or such Lender’s
Commitment, or
               (ii) to reduce the amount of principal, interest or other amount
payable to any Lender or the Agent hereunder on account of such Lender’s
Commitment or the Loan, or
               (iii) to require any Lender or the Agent to make any payment or
to forego any interest or other sum payable hereunder, the amount of which
payment or foregone interest or other sum is calculated by reference to the
gross amount of any sum receivable or deemed received by such Lender or the
Agent from the Borrower hereunder,
then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such

28



--------------------------------------------------------------------------------



 



Lender or the Agent shall determine in good faith to be sufficient to compensate
such Lender or the Agent for such additional cost, reduction, payment or
foregone interest or other sum. Each Lender and the Agent in determining such
amounts may use any reasonable averaging and attribution methods generally
applied by such Lender or the Agent.
     §4.9 Capital Adequacy. If after the date hereof any Lender determines in
good faith that (a) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies or
any change in the interpretation or application thereof by any governmental
authority charged with the administration thereof, or (b) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s commitment to
make the Loan hereunder to a level below that which such Lender or holding
company could have achieved but for such adoption, change or compliance (taking
into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify the Borrower thereof. The Borrower agrees to pay to such
Lender the amount of such reduction in the return on capital as and when such
reduction is determined by Lender in its good faith discretion, upon
presentation by such Lender of a statement of the amount setting forth the
Lender’s calculation thereof. In determining such amount, such Lender may use
any reasonable averaging and attribution methods generally applied by such
Lender.
     §4.10 Breakage Costs. Borrower shall pay all Breakage Costs required to be
paid by it pursuant to this Agreement and incurred from time to time by any
Lender upon demand within fifteen (15) days from receipt of written notice from
Agent, or such earlier date as may be required by this Agreement.
     §4.11 Default Interest. Following the occurrence and during the continuance
of any Event of Default, and regardless of whether or not the Agent or the
Lenders shall have accelerated the maturity of the Loan, the Loan shall bear
interest payable on demand at a rate per annum equal to two percent (2.0%) above
the Base Rate (the “Default Rate”), until such amount shall be paid in full
(after as well as before judgment), or if any of such amount shall exceed the
maximum rate permitted by law, then at the maximum rate permitted by law.
     §4.12 Certificate. A certificate setting forth any amounts payable pursuant
to §4.7, §4.8, §4.9, §4.10 or §4.11 and a reasonably detailed explanation of
such amounts which are due, submitted by any Lender or the Agent to the
Borrower, shall be conclusive in the absence of manifest error.
     §4.13 Limitation on Interest. Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, all agreements between or among the
Borrower, the Guarantors, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of

29



--------------------------------------------------------------------------------



 



the maximum lawful amount, the interest payable to the Lenders shall be reduced
to the maximum amount permitted under applicable law; and if from any
circumstance the Lenders shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower. All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law. This Section shall control all
agreements between or among the Borrower, the Guarantors, the Lenders and the
Agent.
     §4.14 Certain Provisions Relating to Increased Costs. If a Lender gives
notice of the existence of the circumstances set forth in §4.6 or any Lender
requests compensation for any losses or costs to be reimbursed pursuant to any
one or more of the provisions of §4.8 or §4.9, then, upon request of Borrower,
such Lender, as applicable, shall use reasonable efforts in a manner consistent
with such institution’s practice in connection with loans like the Loan of such
Lender to eliminate, mitigate or reduce amounts that would otherwise be payable
by Borrower under the foregoing provisions, provided that such action would not
be otherwise prejudicial to such Lender, including, without limitation, by
designating another of such Lender’s offices, branches or affiliates; the
Borrower agreeing to pay all reasonably incurred costs and expenses incurred by
such Lender in connection with any such action. Notwithstanding anything to the
contrary contained herein, if no Default or Event of Default shall have occurred
and be continuing, and if any Lender has given notice of the existence of the
circumstances set forth in §4.6 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.8 or §4.9 (each, an “Affected Lender”), then, within thirty (30) days
after such notice or request for payment or compensation, Borrower shall have
the one-time right as to such Affected Lender to be exercised by delivery of
written notice delivered to the Agent and the Affected Lender within thirty
(30) days of receipt of such notice to elect to cause the Affected Lender to
transfer its Commitment. The Agent shall promptly notify the remaining Lenders
that each of such Lenders shall have the right, but not the obligation, to
acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Affected Lender (or if any of such Lenders does
not elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent). In the event that the Lenders do not elect
to acquire all of the Affected Lender’s Commitment, then the Agent shall
endeavor to obtain a new Lender to acquire such remaining Commitment. Upon any
such purchase of the Commitment of the Affected Lender, the Affected Lender’s
interest in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Affected Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest. The purchase price for the Affected Lender’s Commitment shall
equal any and all amounts outstanding and owed by Borrower to the Affected
Lender, including principal and all accrued and unpaid interest or fees.

30



--------------------------------------------------------------------------------



 



§5. COLLATERAL SECURITY.
     §5.1 Collateral. The Obligations shall be secured by (i) a perfected first
priority lien to be held by the Agent for the benefit of the Lenders in the
Equity Interests pledged pursuant to the Pledge Agreement and (ii) a perfected
first priority lien to be held by the Agent for the benefit of the Lenders in
the other Collateral pledged pursuant to the Security Agreement. The Obligations
shall be guaranteed by the Guarantors pursuant to the Guaranty.
     §5.2 Additional Guarantors. In the event any direct or indirect Subsidiary
of the Borrower shall satisfy the definition of “Material Subsidiary”, whether
formed or acquired after the date hereof, the Borrower shall cause each such
Subsidiary to promptly, but in any event within fifteen (15) Business Days of
satisfying such “Material Subsidiary” definition (as such date may be extended
by Agent in its discretion), execute and deliver to Agent a Joinder Agreement,
and such Subsidiary shall become a Guarantor hereunder and thereunder. Each such
Subsidiary shall be specifically authorized, in accordance with its respective
organizational documents, to be a Guarantor hereunder and thereunder and to
execute the Contribution Agreement and such Security Documents as Agent may
require. The Borrower and Parent shall further cause all representations,
covenants and agreements in the Loan Documents with respect to Guarantors to be
true and correct with respect to each such Subsidiary. In connection with the
delivery of such Joinder Agreement, the Borrower shall deliver to the Agent such
organizational agreements, resolutions, consents, opinions and other documents
and instruments as the Agent may reasonably require.
     §5.3 Release of Collateral and Guarantors. Upon the refinancing or
repayment of the Obligations in full, then the Agent shall be entitled to
release the Collateral from the lien and security interest of the Security
Documents and to release the Guarantors, provided that Agent has not received a
notice from the “Representative” (as defined in §13.11) or the holder of the
Hedge Obligations that any Hedge Obligation is then due and payable to the
holder thereof.
§6. REPRESENTATIONS AND WARRANTIES.
     The Borrower represents and warrants to the Agent and the Lenders as
follows.
     §6.1 Corporate Authority, Etc.
          (a) Incorporation; Good Standing. Parent is a Maryland corporation
duly organized pursuant to articles of incorporation filed with the Maryland
Secretary of State, and is validly existing and in good standing under the laws
of Maryland. Parent conducts its business in a manner which enables it to
qualify as a real estate investment trust under, and to be entitled to the
benefits of, §856 of the Code, and has elected to be treated as and is entitled
to the benefits of a real estate investment trust thereunder. The Borrower is a
Wisconsin corporation duly organized pursuant to its articles of incorporation
filed with the Wisconsin Secretary of State, and is validly existing and in good
standing under the laws of Wisconsin. The Borrower (i) has all requisite power
to own its property and conduct its business as now conducted and as presently
contemplated, and (ii) is in good standing and is duly authorized to do business
in the jurisdiction of its organization and in each other jurisdiction where a
failure to be so qualified in

31



--------------------------------------------------------------------------------



 



such other jurisdiction has had or could reasonably be expected to have a
Material Adverse Effect.
          (b) Subsidiaries. Each of the Subsidiaries of the Borrower and
Guarantors (other than the Borrower) (i) is a corporation, limited partnership,
general partnership, limited liability company or trust duly organized under the
laws of its State of organization and is validly existing and in good standing
under the laws thereof, (ii) has all requisite power to own its property and
conduct its business as now conducted and as presently contemplated and (iii) is
in good standing and is duly authorized to do business in each jurisdiction
necessary to carry out its business and operations, except where a failure to
comply with §6.1(b)(i), (ii) and (iii) individually or in the aggregate has not
had and could not reasonably be expected to have a Material Adverse Effect.
          (c) Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents to which any of the Borrower or any
Guarantor is a party and the transactions contemplated hereby and thereby
(i) are within the authority of such Person, (ii) have been duly authorized by
all necessary proceedings on the part of such Person, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which such Person is subject or any judgment,
order, writ, injunction, license or permit applicable to such Person, (iv) do
not and will not conflict with or constitute a default (whether with the passage
of time or the giving of notice, or both) under any provision of the partnership
agreement, articles of incorporation or other charter documents or bylaws of, or
any agreement or other instrument binding upon, such Person or any of its
properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Person, and (vi) do not require the approval or consent of any Person other than
those already obtained and delivered to Agent.
          (d) Enforceability. The execution and delivery of this Agreement and
the other Loan Documents to which any of the Borrower or any Guarantor is a
party are valid and legally binding obligations of such Person enforceable in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and general principles of equity.
     §6.2 Governmental Approvals. The execution, delivery and performance of
this Agreement and the other Loan Documents to which the Borrower or any
Guarantor is a party and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing or registration with, or the
giving of any notice to, any court, department, board, governmental agency or
authority other than those already obtained and the filing of the Security
Documents in the appropriate records office with respect thereto.
     §6.3 Title to Properties; Etc. Except as indicated on Part I of
Schedule 6.3 hereto, the Borrower, the Guarantors and their respective
Subsidiaries own or lease all of the assets reflected in the consolidated
balance sheet of Parent as at the Balance Sheet Date or acquired or leased since
that date (except property and assets sold or otherwise disposed of in the
ordinary course of business since that date) or other adjustments that are not
material in amount, subject to no rights of others, including any mortgages,
leases pursuant to which Parent or any of its Subsidiaries or

32



--------------------------------------------------------------------------------



 



any of their Affiliates is the lessee, conditional sales agreements, title
retention agreements, liens or other encumbrances except Permitted Liens and as
to Subsidiaries of Borrower, except for such defects as individually or in the
aggregate have not had and could not reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any of its Subsidiaries, owns any
assets or properties, individually or in the aggregate, with a value (determined
at the greater of fair market and book value) in excess of $5,000,000.00, other
than materials to be incorporated into a Project.
     §6.4 Financial Statements. The Borrower has furnished to Agent: (a) the
unaudited consolidated balance sheet of (i) Parent and its Subsidiaries and
(ii) the Borrower and its Subsidiaries, each as of the Balance Sheet Date and
the related consolidated statement of income and cash flow for the calendar year
then ended, (b) as of the Closing Date, an unaudited statement of Adjusted
Consolidated EBITDA of (i) Parent and its Subsidiaries and (ii) the Borrower and
its Subsidiaries, each for the period ending on the Balance Sheet Date
reasonably satisfactory in form to the Agent, and (c) certain other financial
information relating to the Borrower, the Guarantors and the Collateral. Such
balance sheets and statements have been prepared in accordance with GAAP and
fairly present the consolidated financial condition of Parent and its
Subsidiaries and the Borrower and its Subsidiaries, as applicable, as of such
dates and the consolidated results of the operations of Parent and its
Subsidiaries and the Borrower and its Subsidiaries, as applicable, for such
periods.
     §6.5 No Material Changes. Since the Balance Sheet Date or the date of the
most recent financial statements delivered pursuant to §7.4, as applicable,
there has occurred no materially adverse change in the financial condition or
business of the Borrower, Guarantors and their respective Subsidiaries taken as
a whole as shown on or reflected in the consolidated balance sheet of the Parent
or the Borrower, as applicable, as of the Balance Sheet Date, or its
consolidated statement of income or cash flows for the calendar year then ended,
other than changes that have not and could not reasonably be expected to have a
Material Adverse Effect.
     §6.6 Franchises, Patents, Copyrights, Etc. The Borrower, the Guarantors and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others
except where such failure individually or in the aggregate has not had and could
not reasonably be expected to have a Material Adverse Effect.
     §6.7 Litigation. Except as stated on Schedule 6.7, there are no actions,
suits, proceedings or investigations of any kind pending or to the knowledge of
the Borrower threatened against (a) the Borrower, any Guarantor or any of their
respective Subsidiaries before any court, tribunal, arbitrator, mediator or
administrative agency or board which question the validity of this Agreement or
any of the other Loan Documents, any action taken or to be taken pursuant hereto
or thereto or any lien, security title or security interest created or intended
to be created pursuant hereto or thereto, or which if adversely determined could
reasonably be expected to have a Material Adverse Effect or (b) any Person
arising out of or relating to the Acquisition. Except as set forth on
Schedule 6.7, there are no judgments, final orders or awards outstanding against
or affecting the Borrower, any Guarantor, any of their respective Subsidiaries
or any Collateral.

33



--------------------------------------------------------------------------------



 



     §6.8 No Material Adverse Contracts, Etc. None of the Borrower, any
Guarantor or any of their respective Subsidiaries is subject to any charter,
corporate or other legal restriction, or any judgment, decree, order, rule or
regulation that has or is expected in the future to have a Material Adverse
Effect. None of the Borrower, any Guarantor or any of their respective
Subsidiaries is a party to any contract or agreement that has or could
reasonably be expected to have a Material Adverse Effect.
     §6.9 Compliance with Other Instruments, Laws, Etc. None of the Borrower,
any Guarantor or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.
     §6.10 Tax Status. Each of the Borrower, the Guarantors and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject or has obtained an extension for filing, (b) has paid prior to
delinquency all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings and (c) has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers or partners
of such Person know of no basis for any such claim. There are no audits pending
or to the knowledge of Borrower threatened with respect to any tax returns filed
by Borrower, any Guarantor or their respective Subsidiaries. The taxpayer
identification number for Parent is 20-3126457, and for the Borrower is
27-0075162.
     §6.11 No Event of Default. No Default or Event of Default has occurred and
is continuing.
     §6.12 Investment Company Act. None of the Borrower, any Guarantor or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.
     §6.13 Absence of Liens. There are no Liens on any property of the Borrower,
any Guarantor or any of their respective Subsidiaries or rights thereunder
except as permitted by §8.2.
     §6.14 Labor Matters. Except as, in the aggregate, have not had and could
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against the Borrower or any of its Subsidiaries
pending or, to the knowledge of the Borrower, threatened; (b) hours worked by
and payment made to employees of the Borrower or any of its Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
requirement of law dealing with such matters; and (c) all payments due from the

34



--------------------------------------------------------------------------------



 



Borrower or any of its Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the Borrower
or such Subsidiary.
     §6.15 Setoff, Etc. The Collateral and the rights of the Agent and the
Lenders with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses by the Borrower, any Guarantor or any of their
respective Subsidiaries or Affiliates or, to the best knowledge of Borrower, any
other Person other than Permitted Liens described in §8.2(i) and (vi).
     §6.16 Certain Transactions. Except as disclosed on Schedule 6.16 hereto,
none of the partners, officers, trustees, managers, members, directors, or
employees of the Borrower, any Guarantor or any of their respective Subsidiaries
is, nor shall any such Person become, a party to any transaction with the
Borrower, any Guarantor or any of their respective Subsidiaries or Affiliates
(other than for services as partners, managers, members, employees, officers and
directors), including any agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any partner,
officer, trustee, director or such employee or, to the knowledge of the
Borrower, any corporation, partnership, trust or other entity in which any
partner, officer, trustee, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, which are on terms less
favorable to the Borrower, any Guarantor or any of their respective Subsidiaries
than those that would be obtained in a comparable arms-length transaction.
     §6.17 Employee Benefit Plans. The Borrower, each Guarantor and each ERISA
Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan. Neither the Borrower, any Guarantor nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under §412 of the Code in
respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, (b) failed to make any contribution or payment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any amendment to
any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, which
has resulted or could reasonably be expected to result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Code, or
(c) incurred any material liability under Title IV of ERISA other than a
liability to the PBGC for premiums under §4007 of ERISA.
     §6.18 Disclosure. All of the representations and warranties made by or on
behalf of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
to the Agent or the Lenders pursuant to or in connection with any of such Loan
Documents are true and correct in all material respects, and neither the
Borrower nor any Guarantor has failed to disclose such information as is
necessary to make such representations and warranties not misleading in any
material respect. There is no material fact or circumstance that has not been
disclosed to the Agent and the Lenders, and the written information, reports and
other papers and data with respect to the Borrower, any Subsidiary, any
Guarantor or the Collateral furnished to the Agent or the Lenders in connection

35



--------------------------------------------------------------------------------



 



with this Agreement or the obtaining of the Commitments of the Lenders hereunder
was, at the time so furnished, complete and correct in all material respects, or
has been subsequently supplemented by other written information, reports or
other papers or data, to the extent necessary to give in all material respects a
true and accurate knowledge of the subject matter in all material respects;
provided that such representation shall not apply to (a) the accuracy of any
appraisal, title commitment, survey, or engineering and environmental reports
prepared by third parties or legal conclusions or analysis provided by the
Borrower’s and/or any Guarantor’s counsel (although the Borrower and the
Guarantors have no reason to believe that the Agent and the Lenders may not rely
on the accuracy thereof) or (b) budgets, projections and other forward-looking
speculative information prepared in good faith by the Borrower (except to the
extent the related assumptions were when made manifestly unreasonable).
     §6.19 Trade Name; Place of Business. Neither the Borrower nor any Guarantor
uses any trade name and conducts business under any name other than its actual
name set forth in the Loan Documents. The principal place of business of the
Borrower and each Guarantor is 4401 Barclay Downs Drive, Suite 300, Charlotte,
North Carolina 28209.
     §6.20 Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither the Borrower
nor any Guarantor is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.
     §6.21 Environmental Matters. The Borrower shall, and shall cause each
Guarantor and each Subsidiary of the Borrower and each Guarantor to, comply or
cause to be complied with, all Environmental Laws in all material respects
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect. If the Borrower, any Guarantor or any of their
respective Subsidiaries shall (a) receive notice that any material violation of
any Environmental Law may have been committed or is about to be committed by
such Person, (b) receive notice that any administrative or judicial complaint or
order has been filed or is about to be filed against the Borrower, or any
Guarantor or any of their respective Subsidiaries alleging material violations
of any Environmental Law or requiring the Borrower, any Guarantor or any of
their respective Subsidiaries to take any action in connection with the release
of Hazardous Substances, or (c) receive any notice from a governmental authority
or private party alleging that the Borrower, any Guarantor or any of their
respective Subsidiaries may be liable or responsible for costs associated with a
response to or cleanup of a release of Hazardous Substances or any damages
caused thereby individually or in the aggregate in excess of $5,000,000.00, the
Borrower shall provide the Agent and each Lender with a copy of such notice
within thirty (30) days after the receipt thereof by such Person. The Borrower
shall, and shall cause the Guarantors and each Subsidiary of the Borrower or any
Guarantor to, take or cause to be taken promptly all actions necessary to
prevent the imposition of any Liens on any of their respective material
properties arising out of or related to any Environmental Laws.

36



--------------------------------------------------------------------------------



 



     §6.22 Subsidiaries; Organizational Structure. Schedule 6.22 sets forth, as
of the date hereof, all of the Subsidiaries of the Parent and its Subsidiaries,
the form and jurisdiction of organization of each of the Subsidiaries, and the
Parent’s direct and indirect ownership interests therein. Schedule 6.22 sets
forth, as of the date hereof, all of the Unconsolidated Affiliates of the
Borrower and its Subsidiaries, the form and jurisdiction of organization of each
of the Unconsolidated Affiliates, and the Borrower’s or its Subsidiary’s
ownership interest therein.
     §6.23 Contracts, Subcontracts, Etc. Schedule 6.23 sets forth, as of the
date hereof, each design/build, construction or development Contract (including
any material change orders thereunder) to which the Borrower or any of its
Subsidiaries is a party, and each Indemnity Agreement and Payment and
Performance Bond in effect as of the date hereof, and such schedule identifies
each such agreement as a Contract, a Subcontract, an Indemnity Agreement or a
Payment or Performance Bond, as applicable. There have been no claims made under
any Indemnity Agreement in excess of $2,000,000.00, individually or in the
aggregate, and none of the Borrower or any of its Subsidiaries is in breach or
violation of any Contract, Subcontract, Indemnity Agreement or Payment or
Performance Bond which breach or violation could reasonably be expect to have a
Material Adverse Effect. Promptly upon the request of the Agent, the Borrower
shall provide to Agent an updated Schedule 6.23 reflecting any changes to the
contents of such Schedule since the Closing Date.
     §6.24 Property. In addition to the requirements of any of the other Loan
Documents, the Borrower shall, and shall cause each Guarantor and each
Subsidiary of the Borrower and each Guarantor to, (a) protect and preserve all
of its properties or cause to be protected and preserved, and maintain or cause
to be maintained in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b) make or cause to be made
all needed and appropriate repairs, renewals, replacements and additions to such
properties, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, except, in the case of each
of the foregoing, where the failure to do so could not individually or in the
aggregate reasonably be expected to result in a Material Adverse Effect.
     §6.25 Brokers. Neither the Borrower nor any Guarantor has engaged or
otherwise dealt with any broker, finder or similar entity in connection with
this Agreement or the Loans contemplated hereunder. Borrower has paid, or has
caused to have been paid, all broker’s fees, if any, in connection with the
Acquisition.
     §6.26 Other Debt. As of the date of this Agreement, neither the Borrower,
any Guarantor nor any of their respective Subsidiaries is in default of the
payment of any Indebtedness or the performance of any related agreement,
mortgage, deed of trust, security agreement, financing agreement, indenture or
lease to which any of them is a party. Neither the Borrower nor any Guarantor is
a party to or bound by any agreement, instrument or indenture that may require
the subordination in right or time or payment of any of the Obligations to any
other indebtedness or obligation of the Borrower or any Guarantor. Schedule 6.26
hereto sets forth all mortgages, deeds of trust, financing agreements or other
material agreements binding upon the Borrower and each Guarantor or their
respective properties and entered into by the Borrower and/or any Guarantor as
of the date of this Agreement with respect to any Indebtedness of the Borrower
or any Guarantor in an amount greater than $1,000,000.00, and the Borrower has
provided the Agent with true, correct and complete copies thereof.

37



--------------------------------------------------------------------------------



 



     §6.27 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, and the consummation of the
Acquisition, neither the Borrower nor any Guarantor is insolvent on a balance
sheet basis such that the sum of such Person’s assets exceeds the sum of such
Person’s liabilities, the Borrower and each Guarantor is able to pay its debts
as they become due, and the Borrower and each Guarantor has sufficient capital
to carry on its business.
     §6.28 No Bankruptcy Filing. Neither the Borrower nor any Guarantor is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of its assets or property, and
the Borrower has no knowledge of any Person contemplating the filing of any such
petition against it or any Guarantor.
     §6.29 No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower or any
Guarantor with or as a result of any actual intent by any of such Persons to
hinder, delay or defraud any entity to which any of such Persons is now or will
hereafter become indebted.
     §6.30 Transaction in Best Interests of Borrower; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of the Borrower and each Guarantor. The direct and indirect
benefits to inure to the Borrower and the Subsidiary Guarantors pursuant to this
Agreement and the other Loan Documents, giving effect to the Contribution
Agreement, constitute “reasonably equivalent value” (as such term is used in
§548 of the Bankruptcy Code) and “valuable consideration,” “fair value,” and
“fair consideration” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Borrower and
the Subsidiary Guarantors pursuant to this Agreement and the other Loan
Documents, and but for the willingness of the Borrower’s Subsidiaries to
guaranty the Loan, the Borrower would be unable to obtain the financing
contemplated hereunder which financing will enable the Borrower and its
Subsidiaries to have available financing to conduct and expand their business.
Borrower further acknowledges and agrees that Borrower and its Subsidiaries
constitute a single integrated and common enterprise and that each receives a
benefit from the availability of credit under this Agreement.
     §6.31 Contribution Agreement. The Borrower and the Guarantors have executed
and delivered the Contribution Agreement, and the Contribution Agreement
constitutes the valid and legally binding obligations of such parties
enforceable against them in accordance with the terms and provisions thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.
     §6.32 OFAC. None of the Borrower or any Guarantor is (or will be) a person
with whom any Lender is restricted from doing business under OFAC (including,
those Persons named on OFAC’s Specially Designated and Blocked Persons list) or
under any statute, executive order (including the September 24, 2001 Executive
Order Blocking Property and

38



--------------------------------------------------------------------------------



 



Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and shall not engage in any
dealings or transactions or otherwise be associated with such persons. In
addition, Borrower hereby agrees to provide to the Lenders any additional
information that a Lender reasonably deems necessary from time to time in order
to ensure compliance with all applicable laws concerning money laundering and
similar activities.
     §6.33 No Prohibited Transaction. The execution, delivery and performance of
this Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.
§7. AFFIRMATIVE COVENANTS.
     The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans hereunder:
     §7.1 Punctual Payment. The Borrower will duly and punctually pay or cause
to be paid the principal and interest on the Loans and all interest and fees
provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents.
     §7.2 Maintenance of Office. The Borrower and each Guarantor will maintain
its respective chief executive office at 4401 Barclay Downs Drive, Suite 300,
Charlotte, North Carolina 28209, or at such other place in the United States of
America as the Borrower or any Guarantor shall designate upon fifteen (15) days
prior written notice to the Agent and the Lenders, where notices, presentations
and demands to or upon the Borrower or such Guarantor in respect of the Loan
Documents may be given or made.
     §7.3 Records and Accounts. The Borrower and each Guarantor will keep, and
cause each of their respective Subsidiaries to keep true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP, and the Borrower will maintain adequate accounts and
reserves for all taxes (including income taxes). Neither the Borrower, any
Guarantor nor any of their respective Subsidiaries shall, without notifying the
Agent in advance, (x) make any material change to the accounting
policies/principles used by such Person in preparing the financial statements
and other information described in §6.4 or §7.4, or (y) change its fiscal year.
Agent and the Lenders acknowledge that Parent’s and Borrower’s fiscal year is a
calendar year.
     §7.4 Financial Statements, Certificates and Information. Borrower will
deliver or cause to be delivered to the Agent with sufficient copies for each of
the Lenders:
          (a) within five (5) days of the filing of Parent’s Form 10-K with the
SEC, but in any event within ninety (90) days after the end of each calendar
year, (i) a consolidated balance sheet of the Parent and its Subsidiaries as of
the end of such year and the related consolidated statements of income,
shareholders’ equity and cash flows for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all certified by
Deloitte & Touche LLP or other independent public accountants of nationally
recognized

39



--------------------------------------------------------------------------------



 



standing, with such certification to be free of exceptions and qualifications
not acceptable to the Required Lenders and (ii) a consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such year and the related
consolidated statements of income, shareholders’ equity and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all certified by Deloitte & Touche LLP or other
independent public accountants of nationally recognized standing, with such
certification to be free of exceptions and qualifications not acceptable to the
Required Lenders;
          (b) within five (5) days of the filing of Parent’s Form 10-Q with the
SEC, if applicable, but in any event within forty-five (45) days after the end
of each of the four calendar quarters of each year, (i) a consolidated balance
sheet of the Parent and its Subsidiaries as of the end of such quarter and the
related statement of income and statement of cash flows for such quarter and for
the portion of the year ended at the end of such quarter, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of the previous year, all certified (subject to normal
year-end adjustments) as to fairness of presentation, GAAP and consistency by
the chief financial officer of Parent and (ii) a consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such quarter and the related
statement of income and statement of cash flows for such quarter and for the
portion of the year ended at the end of such quarter, setting forth in each case
in comparative form the figures for the corresponding quarter and the
corresponding portion of the previous year, all certified (subject to normal
year-end adjustments) as to fairness of presentation, GAAP and consistency by
the chief financial officer of the Borrower;
          (c) simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a statement (a “Compliance
Certificate”) certified by the chief financial officer or chief accounting
officer of Parent in the form of Exhibit C hereto (or in such other form as the
Agent may approve from time to time). Calculations of income, expense and value
associated with Real Estate or other Investments acquired or disposed of during
any quarter will be adjusted, where applicable;
          (d) upon the request of the Agent, copies of all financial statements,
reports or proxy statements sent to the shareholders of Parent;
          (e) simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a current WIP Schedule;
          (f) upon the request of the Agent, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and annual, quarterly, monthly or special (8-K)
reports which Parent or Borrower shall file with the SEC provided that, in the
case of annual and quarterly reports on Forms 10-K and 10-Q, respectively, such
reports shall be deemed to be delivered hereunder if posted on the Parent’s
website; and
          (g) from time to time such other financial data and information in the
possession of the Borrower, each Guarantor or their respective Subsidiaries
(including without limitation auditors’ management letters, status of litigation
or investigations against the Borrower and any settlement discussions relating
thereto, property inspection and environmental reports

40



--------------------------------------------------------------------------------



 



and information as to zoning and other legal and regulatory changes affecting
the Borrower or any Guarantor) as the Agent may reasonably request.
Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Lenders provided that such material is
in a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Lenders upon Agent’s receipt thereof. Upon
the request of Agent, Borrower and Parent shall deliver paper copies thereof to
Agent and the Lenders. Borrower and Parent authorize Agent and Arranger to
disseminate any such materials through the use of Intralinks, SyndTrak or any
other electronic information dissemination system, and the Borrower and Parent
release Agent and the Lenders from any liability in connection therewith.
     §7.5 Notices.
          (a) Defaults. The Borrower will promptly upon becoming aware of same
notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a “notice of default”. If any Person shall
give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or under
any note, evidence of indebtedness, indenture or other obligation to which or
with respect to which the Borrower, any Guarantor or any of their respective
Subsidiaries is a party or obligor, whether as principal or surety, and such
default would permit the holder of such note or obligation or other evidence of
indebtedness to accelerate the maturity thereof, which acceleration would either
cause a Default or have a Material Adverse Effect, the Borrower shall forthwith
give written notice thereof to the Agent, describing the notice or action and
the nature of the claimed default.
          (b) Violations of Law. The Borrower will promptly upon becoming aware
of same notify the Agent in writing if the Borrower, any Guarantor, or any of
their respective Subsidiaries shall receive any notification from any
governmental authority alleging a violation of any applicable law (including,
without limitation, and Environmental Law) or any inquiry which, in each case,
could individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.
          (c) Claims Against Collateral. The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any material
setoff, claims, withholdings or other defenses to which any of the Collateral,
or the rights of the Agent or the Lenders with respect to the Collateral, are
subject.
          (d) Litigation and Judgments. The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, any Guarantor or any of their respective
Subsidiaries or to which the Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against any
of the Borrower, any Guarantor or any of their respective Subsidiaries that
could either cause a Default or could reasonably be expected to have a Material
Adverse Effect and stating the nature and status of such litigation or
proceedings. The Borrower and each Guarantor will give

41



--------------------------------------------------------------------------------



 



notice to the Agent, in writing, in form and detail reasonably satisfactory to
the Agent and each of the Lenders, within ten (10) days of any judgment not
covered by insurance, whether final or otherwise, against any of the Borrower,
any Guarantor or any of their respective Subsidiaries in an amount in excess of
$5,000,000.00.
          (e) ERISA. The Borrower will give notice to the Agent within ten
(10) Business Days after the Borrower or any ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
§4043 of ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan
or Employee Benefit Plan that could reasonably be expected to result in a
Material Adverse Effect, or knows that the plan administrator of any such plan
has given or is required to give notice of any such reportable event;
(ii) receives any notice of complete or partial withdrawal liability under Title
IV of ERISA; or (iii) receives any notice from the PBGC under Title IV or ERISA
of an intent to terminate or appoint a trustee to administer any such plan.
          (f) Contract Defaults, Claims; Etc. The Borrower will promptly upon
becoming aware of same notify the Agent in writing of the occurrence of:
               (i) any default, event of default or claim for indemnification
under any Contract or any claim by or notice from any Person party thereto
alleging any such default, event of default or claim in an individual or
aggregate amount in excess of $2,500,000.00, together with (1) copies of any
such notices, (2) a description of the nature of the default, event of default
or claim or alleged default, event of default or claim, (3) the amount of any
liability related to such default, event of default or claim (or, absent any
specified amount of liability in such notice or by way of any such allegation,
the Borrower’s good faith estimate of the amount of any potential liability),
and (4) the actions taken, being taken or proposed to be taken by the Borrower
with respect thereto;
               (ii) the failure or refusal of any Owner to make full and timely
payment, in an individual or aggregate amount in excess of $2,500,000.00, under
any Contract with respect to an application for payment or draw request from the
Borrower or any of its Subsidiaries (other than in accordance with any typical
and customary retainage provisions contained in such Contract) together with the
amount of any such payment shortfall and a description of the reason(s) for such
failure or refusal to pay such full amount or to pay such full amount in a
timely manner;
               (iii) the failure or refusal of the Borrower or any of its
Subsidiaries to make full and timely payment, in an individual or aggregate
amount in excess of $2,500,000.00, under any Subcontract with respect to an
application for payment or draw request (other than in accordance with any
typical and customary retainage provisions contained in such Subcontract),
together with the amount of any such payment shortfall and a description of the
reason(s) for such failure or refusal to pay such full amount or to pay such
full amount in a timely manner; and
               (iv) any claim made by a surety under any indemnity agreement
relating to a Payment or Performance Bond in excess of $2,500,000.00, any
payment or performance by a surety under any Payment or Performance Bond in
excess of $2,500,000.00, or

42



--------------------------------------------------------------------------------



 



the termination or cancellation of any Payment or Performance Bond in excess of
$2,500,000.00 other than in accordance with the terms of the related Contract.
          (g) Notification of Lenders. Within five (5) Business Days after
receiving any notice under this §7.5, the Agent will forward a copy thereof to
each of the Lenders, together with copies of any certificates or other written
information that accompanied such notice.
     §7.6 Existence; Maintenance of Properties.
          (a) The Borrower will preserve and keep in full force and effect its
existence as a Wisconsin corporation. Each Guarantor will preserve and keep in
full force and effect its legal existence in the jurisdiction of its
incorporation or formation. The Borrower will cause each of its Subsidiaries to
preserve and keep in full force and effect their legal existence in the
jurisdiction of its incorporation or formation except where such failure has not
had and could not reasonably be expected to have a Material Adverse Effect. The
Borrower will preserve and keep in full force all of its rights and franchises
and those of its Subsidiaries, the preservation of which is necessary to the
conduct of their business (except with respect to Subsidiaries of Borrower,
where such failure has not had and could not reasonably be expected to have a
Material Adverse Effect). Parent shall at all times comply with all requirements
and applicable laws and regulations necessary to maintain REIT Status and shall
continue to receive REIT Status. The common stock of Parent shall at all times
be listed for trading and be traded on NASDAQ, the New York Stock Exchange or
another nationally recognized exchange unless otherwise consented to by the
Required Lenders.
          (b) The Borrower (i) will cause all of its properties and those of its
Subsidiaries used or useful in the conduct of its business or the business of
its Subsidiaries to be maintained and kept in good condition, repair and working
order (ordinary wear and tear and damage by casualty excepted) and supplied with
all necessary equipment, and (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof in all cases in
which the failure so to do would cause a Material Adverse Effect.
     §7.7 Insurance. The Borrower, Parent and their respective Subsidiaries (as
applicable) will procure and maintain or cause to be procured and maintained
insurance covering the Borrower, Parent and their respective Subsidiaries (as
applicable) and their respective properties and assets including, without
limitation, business interruption and builder’s risk insurance in such amounts
and against such risks and casualties as are ordinarily insured against by
owners of similar businesses and which are customary for properties of similar
character and location, due regard being given to the type of improvements
thereon, their construction, location, use and occupancy; it being understood
and agreed that the foregoing shall not modify any obligation of a tenant under
a Lease with regard to the placement and maintenance of insurance.
     §7.8 Taxes; Liens. The Borrower and the Guarantors will, and will cause
their respective Subsidiaries to, duly pay and discharge, or cause to be paid
and discharged, before the same shall become delinquent, all taxes, assessments
and other governmental charges imposed upon them or upon their respective
properties and assets, sales and activities, or any part thereof, or upon the
income or profits therefrom as well as all claims for labor, materials or
supplies that if unpaid might by law become a lien or charge upon any of its
property or other Liens affecting

43



--------------------------------------------------------------------------------



 



any of the Collateral or other property of Borrower, any Guarantor or their
respective Subsidiaries, provided that any such tax, assessment, charge or levy
or claim need not be paid if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings by Borrower, the Guarantors,
or their respective Subsidiaries which shall suspend the collection thereof with
respect to such property, and provided, further, that forthwith upon the
commencement of proceedings to foreclose any Lien that may have attached as
security therefor, the Borrower, any Guarantor or any such Subsidiary either
(i) will provide a bond issued by a surety reasonably acceptable to the Agent or
other collateral satisfactory to Agent and sufficient to stay all such
proceedings or (ii) if no such bond or other collateral is provided, will pay
each such tax, assessment, charge or levy.
     §7.9 Inspection of Properties and Books. The Borrower and the Guarantors
will, and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrower’s expense and upon reasonable prior notice, to visit
and inspect any of the properties of the Borrower, Guarantors or any of their
respective Subsidiaries (subject to the rights of tenants), to examine the books
of account of the Borrower, Guarantors and their respective Subsidiaries (and to
make copies thereof and extracts therefrom) and to discuss the affairs, finances
and accounts of the Borrower, Guarantors and their respective Subsidiaries with,
and to be advised as to the same by, their respective officers, all at such
reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower shall not be required to pay for such
visits and inspections more often than once in any twelve (12) month period. In
the event that the Agent or a Lender shall visit and inspect a property of a
Subsidiary of Borrower, such visit and inspection shall be made with a
representative of Borrower (and Borrower agrees to use reasonable efforts to
make such representative available). The Lenders shall use good faith efforts to
coordinate such visits and inspections so as to minimize the interference with
and disruption to the normal business operations of the Borrower, the
Guarantors, their respective Subsidiaries and any tenants.
     §7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
and the Guarantors will, and will cause each of their respective Subsidiaries
to, comply in all respects with (i) all applicable laws and regulations now or
hereafter in effect wherever its business is conducted, including all
Environmental Laws, (ii) the provisions of its corporate charter, partnership
agreement, limited liability company agreement or declaration of trust, as the
case may be, and other charter documents and bylaws, (iii) all agreements and
instruments to which it is a party or by which it or any of its properties are
or may be bound, including, without limitation, each of its Contracts, (iv) all
applicable decrees, orders, and judgments, and (v) all licenses and permits
required by applicable laws and regulations for the conduct of its business or
the ownership, use or operation of its properties, except where a failure to so
comply with any of clauses (i) through (v) could not reasonably be expected to
have a Material Adverse Effect. Borrower shall develop and implement such
programs, policies and procedures as are necessary to comply with the Patriot
Act and shall promptly advise Agent in writing in the event that Borrower shall
determine that any investors in Borrower are in violation of such act.
     §7.11 Further Assurances. The Borrower and each Guarantor will cooperate
with the Agent and the Lenders and execute such further instruments and
documents as the Lenders or the

44



--------------------------------------------------------------------------------



 



Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.
     §7.12 Acquisition of Interest Rate Protection. The Borrower shall acquire
and at all times maintain an interest rate cap, swap, collar or other interest
rate protection reasonably acceptable to Agent providing to the Borrower a cap
on one month LIBOR Rate on a notional amount of not less than $10,000,000.00, at
a rate not to exceed three percent (3.0%) per annum (the “Interest Hedge”). The
term of the Interest Hedge shall not expire before the Maturity Date (without
regard to any extension thereof); provided that with the approval of Agent the
maturity of the Interest Hedge may expire prior to the Maturity Date, and
provided further that a replacement Interest Hedge satisfying the requirements
of this Agreement is delivered to Agent at least fifteen (15) days prior to the
termination of the existing Interest Hedge, and Borrower further delivers to
Agent such amendments to the Assignment of Hedge and consents to and
acknowledgments of such pledge by the provider of the Interest Hedge as Agent
may reasonably require. The Interest Hedge shall be provided by any bank which
is a party to this Credit Agreement or a bank or other financial institution
that has unsecured, uninsured and unguaranteed long-term debt which is rated at
least A-3 by Moody’s Investor Service, Inc. or at least A- by Standard & Poor’s
Corporation. In connection with the Interest Hedge, the Borrower shall execute
and deliver to Agent for the benefit of the Lenders the Assignment of Hedge. The
Borrower shall upon the request of the Agent provide to the Agent evidence that
the Interest Hedge is in effect.
     §7.13 Business Operations. The Borrower, the Guarantor and their respective
Subsidiaries shall operate their respective businesses in substantially the same
manner and in substantially the same fields and lines of business as such
business is now conducted and such other lines of business which are reasonably
related or incidental thereto.
     §7.14 Distributions of Income to the Borrower. The Borrower shall cause all
of its Subsidiaries (subject to the terms of any loan documents under which such
Subsidiary is the borrower) to promptly distribute to the Borrower (but not less
frequently than once each calendar quarter, unless otherwise approved by the
Agent), whether in the form of dividends, distributions or otherwise, all
profits, proceeds or other income relating to or arising from its Subsidiaries’
use, operation, financing, refinancing, sale or other disposition of their
respective assets and properties after (a) the payment by each Subsidiary of its
debt service, operating expenses, capital improvements and leasing commissions
for such quarter and (b) the establishment of reasonable reserves for the
payment of operating expenses not paid on at least a quarterly basis and capital
improvements and tenant improvements to be made to such Subsidiary’s assets and
properties approved by such Subsidiary in the course of its business consistent
with its past practices.
§8. NEGATIVE COVENANTS.
     The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any of the Lenders has any obligation to make any Loans
hereunder:

45



--------------------------------------------------------------------------------



 



     §8.1 Restrictions on Indebtedness. The Borrower will not, and will not
permit its respective Subsidiaries to, create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness other
than:
          (a) Indebtedness to the Lenders arising under any of the Loan
Documents and the Hedge Obligations;
          (b) current liabilities of the Borrower or its Subsidiaries incurred
in the ordinary course of business but not incurred through (i) the borrowing of
money, or (ii) the obtaining of credit except for credit on an open account
basis customarily extended and in fact extended in connection with normal
purchases of goods and services;
          (c) Indebtedness in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies to the extent
that payment therefor shall not at the time be required to be made in accordance
with the provisions of §7.8;
          (d) Indebtedness in respect of judgments only to the extent, for the
period and for an amount not resulting in a Default;
          (e) endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;
          (f) Subordinated Debt, which is subordinate to the repayment of the
Obligations pursuant to the Subordination Agreement;
          (g) Indebtedness in respect of guaranties and warranties contained in
Contracts entered into in the ordinary course of business;
          (h) indemnification obligations in respect of Payment and Performance
Bonds in an amount not to exceed $20,000,000.00; and
          (i) Obligations (contingent or otherwise) of Borrower or any of its
Subsidiaries existing or arising under any Derivatives Contract, provided that
(i) such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating interest rate
fluctuations, and not for purposes of speculation or taking a “market view”; and
(ii) such Derivatives Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party.
     Notwithstanding anything in this Agreement to the contrary, none of the
Borrower or its Subsidiaries shall create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness
(other than Indebtedness to the Lenders arising under the Loan Documents) with
respect to which there is a Lien on (a) any Equity Interests, right to receive
Distributions or similar right in any Subsidiary or Unconsolidated Affiliate of
such Person or (b) any of their respective properties or assets.
     §8.2 Restrictions on Liens, Etc. The Borrower will not, and will not permit
its Subsidiaries to (a) create or incur or suffer to be created or incurred or
to exist any lien, security

46



--------------------------------------------------------------------------------



 



title, encumbrance, mortgage, pledge, negative pledge, charge, restriction or
other security interest of any kind upon any of their respective property or
assets of any character whether now owned or hereafter acquired, or upon the
income or profits therefrom; (b) transfer any of their property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; (c) acquire any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; (d) suffer to exist for a period of more than thirty
(30) days after the same shall have been incurred any Indebtedness or claim or
demand against any of them that if unpaid could by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over any of their
general creditors; (e) sell, assign, pledge or otherwise transfer any accounts,
contract rights, general intangibles, chattel paper or instruments, with or
without recourse; or (f) incur or maintain any obligation to any holder of
Indebtedness of any of such Persons which prohibits the creation or maintenance
of any lien securing the Obligations (collectively, “Liens”); provided that
notwithstanding anything to the contrary contained herein, the Borrower and any
such Subsidiary may create or incur or suffer to be created or incurred or to
exist:
               (i) Liens on properties to secure taxes, assessments and other
governmental charges (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or claims for labor,
material or supplies in respect of obligations not then delinquent or which are
being contested as provided in this Agreement;
               (ii) Liens on assets other than (A) the Collateral or (B) any
direct or indirect interest of Borrower or any Subsidiary of Borrower in any
Guarantor, in respect of judgments permitted by §8.1(d);
               (iii) deposits or pledges made in connection with, or to secure
payment of, workers’ compensation, unemployment insurance, old age pensions or
other social security obligations;
               (iv) Liens and encumbrances on properties consisting of
easements, rights of way, zoning restrictions, leases and other occupancy
agreements, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Borrower, any Guarantor or a Subsidiary of such Person is a party,
and other minor non-monetary liens or encumbrances none of which interferes
materially with the use of the property affected in the ordinary conduct of the
business of the Borrower, the Guarantors or their Subsidiaries, which defects do
not individually or in the aggregate have a materially adverse effect on the
business of the Borrower or any Guarantor individually;
               (v) Liens, negative pledges and other restrictions in favor of
the Agent under the Loan Documents to secure the Obligations and the Hedge
Obligations;
               (vi) deposits to secure the performance of bids, trade contracts
and leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

47



--------------------------------------------------------------------------------



 



               (vii) non-consensual Liens placed by Subcontractors in connection
with a payment dispute in the ordinary course of business; provided that any
such Liens shall (x) only be on assets related to Construction Work performed by
such Subcontractors and (y) not exceed $2,500,000.00 in the aggregate at any one
time; and
               (viii) Liens on property or assets of the Borrower and its
Subsidiaries acquired upon conditional sale or other title retention or purchase
money security agreement, device or arrangement in an aggregate amount not to
exceed $2,500,000.00 at any one time.
     §8.3 Restrictions on Investments. Neither the Borrower nor any of its
Subsidiaries will make or permit to exist or to remain outstanding any
Investment except Investments in:
          (a) marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase by the
Borrower or its Subsidiary;
          (b) marketable direct obligations of any of the following: Federal
Home Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home
Loan Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;
          (c) demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$100,000,000.00; provided, however, that the aggregate amount at any time so
invested with any single bank having total assets of less than $1,000,000,000.00
will not exceed $200,000.00;
          (d) securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any State which at the time of purchase are rated by Moody’s
Investors Service, Inc. or by Standard & Poor’s Corporation at not less than “P
1” if then rated by Moody’s Investors Service, Inc., and not less than “A 1”, if
then rated by Standard & Poor’s Corporation;
          (e) mortgage-backed securities guaranteed by the Government National
Mortgage Association, the Federal National Mortgage Association or the Federal
Home Loan Mortgage Corporation and other mortgage-backed bonds which at the time
of purchase are rated by Moody’s Investors Service, Inc. or by Standard & Poor’s
Corporation at not less than “Aa” if then rated by Moody’s Investors Service,
Inc. and not less than “AA” if then rated by Standard & Poor’s Corporation;
          (f) repurchase agreements having a term not greater than ninety
(90) days and fully secured by securities described in the foregoing subsection
(a), (b) or (e) with banks described in the foregoing subsection (c) or with
financial institutions or other corporations having total assets in excess of
$500,000,000.00;
          (g) shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally

48



--------------------------------------------------------------------------------



 



in investments described in the foregoing subsections (a) through (f) and have
total assets in excess of $50,000,000.00;
          (h) Investments by Borrower in Subsidiaries that are directly or
indirectly one hundred percent (100%) owned by the Borrower;
          (i) Investments by Borrower and its Subsidiaries in respect of
inventory and equipment used in the ordinary course of their respective
businesses;
          (j) Guaranties permitted by §8.1;
          (k) Investments in respect of Construction Work performed by Borrower
and its Subsidiaries at Projects pursuant to Contracts;
          (l) advances to officers, directors and employees of Borrower and its
Subsidiaries in an aggregate amount not to exceed $250,000.00 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes; and
          (m) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof in the ordinary course of business from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss.
     §8.4 Merger, Consolidation. Neither the Borrower nor Parent will, nor will
the Borrower or Parent permit any of their respective Subsidiaries to, become a
party to any dissolution, liquidation, disposition of all or substantially all
of its assets or business, merger, reorganization, consolidation or other
business combination or agree to effect any asset acquisition, stock acquisition
or other acquisition individually or in a series of transactions which may have
a similar effect as any of the foregoing, in each case without the prior written
consent of the Required Lenders except for (a) the merger or consolidation of
one or more of the Subsidiaries of the Borrower (other than any Subsidiary that
is a Guarantor) with and into the Borrower (it being understood and agreed that
in any such event the Borrower will be the surviving Person), (b) the merger or
consolidation of one or more of the Subsidiaries of Parent (other than Borrower
or any Subsidiary of the Borrower) with and into Parent or another Subsidiary of
Parent, (c) the merger or consolidation of two or more Subsidiaries of the
Borrower; provided that no such merger or consolidation shall involve any
Subsidiary that is a Guarantor unless the surviving Person is a Guarantor,
(d) dispositions of all or substantially all of the assets (upon voluntary
liquidation or otherwise) of a Subsidiary of the Borrower to the Borrower or
another Subsidiary of the Borrower; provided that if the transferor of the
assets is a Guarantor, the transferee of such assets must either be the Borrower
or another Guarantor that is a Subsidiary of the Borrower and (e) dispositions
of all or substantially all of the assets (upon voluntary liquidation or
otherwise) of a Subsidiary of Parent (other than Borrower or any Subsidiary of
the Borrower) to Parent or another Subsidiary of Parent; provided that if the
transferor of the assets is a Guarantor, the transferee of such assets must
either be the Borrower or another Guarantor. Nothing in this §8.4 shall prohibit
(x) the dissolution of a Subsidiary that

49



--------------------------------------------------------------------------------



 



is not a Guarantor which has disposed of its assets in accordance with this
Agreement or (y) the Merger.
     §8.5 Compliance with Environmental Laws. Neither the Borrower nor Parent
will, nor will either of them permit any of its respective Subsidiaries or any
other Person to, do any of the following: (a) use any of the Real Estate or any
portion thereof as a facility for the handling, processing, storage or disposal
of Hazardous Substances, except for small quantities of Hazardous Substances
used in the ordinary course of business and in material compliance with all
applicable Environmental Laws, (b) cause or permit to be located on any of the
Real Estate any underground tank or other underground storage receptacle for
Hazardous Substances except in compliance with Environmental Laws, (c) generate
any Hazardous Substances on any of the Real Estate except in compliance with
Environmental Laws, (d) conduct any activity at any Real Estate or use any Real
Estate in any manner that could reasonably be contemplated to cause a Release of
Hazardous Substances on, upon or into the Real Estate or any surrounding
properties or any threatened Release of Hazardous Substances which could
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all
Environmental Laws), except where any such use, permitted location, generation,
conduct, transportation or other activity has not had and could not reasonably
be expected to have a Material Adverse Effect.
     §8.6 Distributions.
          (a) In the event that a Default or an Event of Default shall have
occurred and be continuing, (i) the Borrower shall make no Distributions and
(ii) Parent shall make no Distributions other than Distributions in an amount
equal to the minimum distributions under the Code to maintain the REIT Status of
Parent, in each case as evidenced by a certification of the principal financial
or accounting officer of the Parent containing calculations in detail reasonably
satisfactory in form and substance to the Agent.
          (b) Notwithstanding the foregoing, at any time when an Event of
Default under §11.1(a), (b), (g), (h) or (i) shall have occurred or the maturity
of the Obligations has been accelerated, Parent shall not make any Distributions
whatsoever, directly or indirectly.
     §8.7 Asset Sales. The Borrower will not, and will not permit its
Subsidiaries or any Guarantor to, sell, transfer or otherwise dispose of any
material asset other than pursuant to a bona fide arm’s length transaction. In
addition, neither the Borrower, any Guarantor nor any Subsidiary thereof shall
sell, transfer, or otherwise dispose of any asset in a single or a series of
related transactions which would negatively impact revenues by greater than ten
percent (10.0%) of Borrower and its Subsidiaries on a consolidated basis without
the prior written approval of the Required Lenders.
     §8.8 Restriction on Prepayment of Indebtedness. The Borrower will not, and
will not permit its Subsidiaries to, (a) prepay, redeem, defease, purchase or
otherwise retire the principal amount, in whole or in part, of any Indebtedness
other than the Obligations and the Hedge Obligations after the occurrence of any
Event of Default; provided, that the foregoing shall not prohibit the prepayment
of Indebtedness which is financed solely from the proceeds of a new

50



--------------------------------------------------------------------------------



 



loan which would otherwise be permitted by the terms of §8.1; and (b) modify any
document evidencing any Indebtedness (other than the Obligations) to accelerate
the maturity date of such Indebtedness after the occurrence of an Event of
Default.
     §8.9 Modifications to Certain Agreements. The Borrower and Parent will not,
and will not permit their respective Subsidiaries to, enter into any amendment
or modification to any Contract or any Acquisition Document which could
reasonably be expected to have a Material Adverse Effect without the Agent’s
prior written consent.
     §8.10 Derivatives Contracts. Neither the Borrower nor any of its
Subsidiaries shall contract, create, incur, assume or suffer to exist any
Derivatives Contracts except for interest rate swap, collar, cap or similar
agreements providing interest rate protection and currency swaps and currency
options made in the ordinary course of business and permitted pursuant to §8.1,
or required by §7.12.
     §8.11 Transactions with Affiliates. Neither Parent nor the Borrower shall,
and neither of them shall permit any Subsidiary of the Borrower or any Guarantor
to, permit to exist or enter into, any transaction (including the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any Affiliate (but not including any Subsidiary of Parent or the Borrower),
except (i) transactions set forth on Schedule 6.15 attached hereto, (ii)
transactions in the ordinary course of business pursuant to the reasonable
requirements of the business of such Person and upon fair and reasonable terms
which are no less favorable to such Person than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate,
(iii) transactions between or among the Borrower and its Subsidiaries and (iv)
transactions in which the Parent or any of its Subsidiaries engages the Borrower
or any of its Subsidiaries to perform work on its behalf.
     §8.12 Equity Pledges. Notwithstanding anything in this Agreement to the
contrary, Parent will not create or incur or suffer to be created or incurred
any Lien on any direct or indirect legal, equitable or beneficial interest of
Parent in Borrower, including, without limitation, any Distributions or rights
to Distributions on account thereof.
     §8.13 Subordinated Debt. The Borrower and its Subsidiaries shall be
permitted to pay only pre-default accrued but unpaid interest on the Subordinate
Debt and only at such times and to the extent that no Default or Event of
Default exists or would arise as a result thereof. Without the prior written
consent of the Required Lenders, which consent may be withheld by the Required
Lenders in their sole and absolute discretion, neither the Borrower nor any of
its Subsidiaries shall (i) modify or amend the Subordinate Debt or any
agreements evidencing or relating thereto, (ii) prepay, amortize, purchase,
retire, redeem or otherwise acquire the Subordinate Debt, or (iii) make any
payments on the Subordinate Debt except as permitted in this §8.13.
     §8.14 Parent Restrictions. Borrower shall not transfer any Subsidiary or
Unconsolidated Affiliate of Borrower to Parent, and neither Borrower nor any
Subsidiary or Unconsolidated Affiliate of Borrower shall transfer any of its
assets to Parent (other than Distributions by Borrower to Parent permitted
pursuant to §8.6).

51



--------------------------------------------------------------------------------



 



     §8.15 Compliance with Covenants in Senior Revolving Loan Agreement. In the
event that the Senior Revolving Loan Agreement shall terminate or otherwise be
of no force or effect, then the obligation of the Borrower hereunder to perform
each and every covenant therein and to restate and reaffirm every representation
and warranty therein shall survive notwithstanding such termination. Parent
shall, or shall cause Borrower to, furnish to Agent each of the financial
statements, reports, compliance certificates and other items and information
required under §§7.01, 7.02 and 7.03 of the Senior Revolving Loan Agreement to
be delivered to the “Agent” or the “Lenders” thereunder, in the form and on the
dates required by the Senior Revolving Loan Agreement to be delivered to the
“Agent” or the “Lenders” for so long as this Agreement is in effect; provided
that the delivery of such items to the Lenders as “Lenders” and the “Agent”
under the Senior Revolving Loan Agreement shall satisfy the foregoing
requirement. Upon the request of Agent, at any time following the termination of
the Senior Revolving Loan Agreement, the Borrower and Guarantors shall promptly
enter into such amendments to the Loan Documents as Agent may reasonably request
to incorporate some or all of the representatives, warranties and covenants of
the Senior Revolving Loan Agreement into the Loan Documents. Nothing contained
in this §8.15 shall waive any obligation the Borrower may otherwise have
pursuant to the provisions of §3.2.
     §8.16 More Restrictive Agreements. Should Parent or any of its Subsidiaries
enter into or modify any agreement pertaining to any existing or future
Indebtedness (including any amendments to any Senior Revolving Loan Document),
which establishes more restrictive financial covenants (or any other provision
which may have the same practical effect as any of the foregoing) on the Parent
and its Subsidiaries than those contained in Section 10 of the Guaranty, Parent
shall promptly notify the Agent and, if requested by the Required Lenders, the
Borrower, Guarantors, the Agent, and the Required Lenders shall promptly amend
this Agreement and/or the other Loan Documents to include some or all of such
more restrictive financial covenants or provisions as determined by the Required
Lenders in their sole discretion. Each of the Borrower and Parent agrees to
deliver to the Agent copies of any such agreements or documents (or
modifications thereof) simultaneously with the effectiveness of the same as a
Senior Revolving Loan Document.
§9. FINANCIAL COVENANTS.
     The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans hereunder:
     §9.1 Minimum Adjusted Consolidated EBITDA. The Borrower will not permit at
any time its Adjusted Consolidated EBITDA to be less than $22,500,000.00.
     §9.2 Consolidated Senior Indebtedness to Adjusted Consolidated EBITDA. The
Borrower will not permit the ratio of its Consolidated Senior Indebtedness to
Adjusted Consolidated EBITDA to exceed the following respective ratios during
the following respective periods:
          (a) at any time on or prior to June 30, 2009, 4.25 to 1.00;

52



--------------------------------------------------------------------------------



 



          (b) at any time on or after July 1, 2009 and on or prior to
November 30, 2009, 3.75 to 1.00;
          (c) at any time on or after December 1, 2009 and on or prior to the
Maturity Date (without giving effect to any extension thereof), 3.25 to 1.00; or
          (d) at any time following the extension of the Maturity Date pursuant
to §2.5, 3.00 to 1.00.
     §9.3 Consolidated Total Indebtedness to Adjusted Consolidated EBITDA. The
Borrower will not permit the ratio of its Consolidated Total Indebtedness to
Adjusted Consolidated EBITDA to exceed the following respective ratios during
the following respective periods:
          (a) at any time on or prior to March 31, 2010, 5.50 to 1.00; or
          (b) at any time thereafter, 4.50 to 1.00.
     §9.4 Adjusted Consolidated EBITDA to Consolidated Fixed Charges. The
Borrower will not permit the ratio of Adjusted Consolidated EBITDA to
Consolidated Fixed Charges of the Borrower and their its Subsidiaries, each for
the four (4) most recently ended calendar quarters, to be less than 2.00 to
1.00.
§10. CLOSING CONDITIONS.
     The obligation of the Lenders to make the Loans shall be subject to the
satisfaction of the following conditions precedent:
     §10.1 Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document, except that each Lender shall have received the fully
executed original of its Note.
     §10.2 Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower and each Guarantor a copy, certified as of a recent
date by the appropriate officer of each State in which such Person is organized
and a duly authorized officer, partner or member of such Person, as applicable,
to be true and complete, of the partnership agreement, corporate charter or
operating agreement and/or other organizational agreements of the Borrower and
each Guarantor, as applicable, and its qualification to do business, as
applicable, as in effect on such date of certification.
     §10.3 Resolutions. All action on the part of the Borrower and each
Guarantor, as applicable, necessary for the valid execution, delivery and
performance by such Person of this Agreement and the other Loan Documents to
which such Person is or is to become a party shall have been duly and
effectively taken, and evidence thereof reasonably satisfactory to the Agent
shall have been provided to the Agent.

53



--------------------------------------------------------------------------------



 



     §10.4 Incumbency Certificate; Authorized Signers. The Agent shall have
received from Borrower and each Guarantor an incumbency certificate, dated as of
the Closing Date, signed by a duly authorized officer of such Person and giving
the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the name and on behalf of such Person, each of the Loan
Documents to which such Person is or is to become a party. The Agent shall have
also received from Borrower a certificate, dated as of the Closing Date, signed
by a duly authorized representative of Borrower and giving the name and specimen
signature of each Authorized Officer who shall be authorized to make
Conversion/Continuation Requests and to give notices and to take other action on
behalf of the Borrower under the Loan Documents.
     §10.5 Opinion of Counsel. The Agent shall have received an opinion
addressed to the Lenders and the Agent and dated as of the Closing Date from
counsel to the Borrower and each Guarantor in form and substance reasonably
satisfactory to the Agent.
     §10.6 Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.
     §10.7 Acquisition; Acquisition Documents. The Agent shall have received
from the Borrower (a) evidence satisfactory to it that the Acquisition shall
have been consummated in accordance with the terms of the Acquisition Agreement
and in compliance with applicable law and regulatory approvals, and (b) true and
correct copies of all Acquisition Documents, certified as such of the Closing
Date by an Authorized Officer of the Borrower. The Lenders shall be satisfied
with the capitalization and capital structure of Parent and its Subsidiaries
after giving effect to the Acquisition and Merger, including without limitation
(x) the terms of and security for the Senior Revolving Loan and (y) all cash
payments, issuances of equity and capital contributions to be made to or by
Parent and its Subsidiaries in connection with the Acquisition and Merger.
     §10.8 Performance; No Default. Borrower and the Guarantor shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.
     §10.9 Representations and Warranties. The representations and warranties
made by the Borrower and the Guarantors in the Loan Documents or otherwise made
by or on behalf of the Borrower, the Guarantors and their respective
Subsidiaries in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects on the Closing Date.
     §10.10 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

54



--------------------------------------------------------------------------------



 



     §10.11 Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein as of the most recent calendar
quarter for which Borrower has provided financial statements under §6.4.
     §10.12 Interest Hedge. The Agent shall have received evidence satisfactory
to Agent that the Borrower has acquired the Interest Hedge.
     §10.13 Consents. The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.
     §10.14 Senior Revolving Loan. The Agent shall have received evidence
reasonably satisfactory to the Agent that all conditions precedent to the
closing of the Senior Revolving Loan have been satisfied or waived.
     §10.15 Existing MEA Loan Agreement. The Agent shall have received evidence
reasonably satisfactory to the Agent that all obligations of the borrowers under
the Existing MEA Loan Agreement (other than those obligations that survive
termination of the Existing MEA Loan Agreement in accordance with its terms)
have been indefeasibly paid in full and the commitments of the lender(s)
thereunder have been terminated and are of no further force or effect and all
liens, if any, in respect of such obligations have been terminated and released
of record.
     §10.16 Contribution Agreement. The Agent shall have received an executed
counterpart of the Contribution Agreement.
     §10.17 Solvency Certificate. The Agent shall have received a certificate of
an Authorized Officer of Parent as to the financial condition and solvency of
(i) Parent and its Subsidiaries and (ii) the Borrower and its Subsidiaries
(after giving effect to the Acquisition and the incurrence of indebtedness
related thereto).
     §10.18 Intercreditor Agreement. The Intercreditor Agreement shall have been
duly executed and delivered by the respective parties thereto and shall be in
full force and effect.
     §10.19 Other. The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.
§11. EVENTS OF DEFAULT; ACCELERATION; ETC.
     §11.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

55



--------------------------------------------------------------------------------



 



          (a) the Borrower shall fail to pay any principal of the Loans when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
          (b) the Borrower shall fail to pay any interest on the Loans or any
fees or other sums due hereunder or under any of the other Loan Documents when
the same shall become due and payable, whether at the stated date of maturity or
any accelerated date of maturity or at any other date fixed for payment;
          (c) any of the Borrower, any Guarantor, or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained in §9.1, §9.2, §9.3 or §9.4 or §§10(b)-(e) of the Guaranty applicable
to such Person;
          (d) any of the Borrower, any Guarantor, or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents which they are required
to perform (other than those specified in the other subclauses of this §11 or in
the other Loan Documents);
          (e) any representation or warranty made by or on behalf of the
Borrower, any Guarantor, or any of their respective Subsidiaries in this
Agreement or any other Loan Document, or any report, certificate, financial
statement, request for a Loan, or in any other document or instrument delivered
pursuant to or in connection with this Agreement, any advance of a Loan or any
of the other Loan Documents shall prove to have been false in any material
respect upon the date when made or deemed to have been made or repeated;
          (f) the Borrower, any Guarantor or any of their respective
Subsidiaries shall fail to pay when due (including without limitation at
maturity), or within any applicable period of grace, any obligation for borrowed
money or credit received or other Indebtedness, or fail to observe or perform
any term, covenant or agreement contained in any agreement by which it is bound,
evidencing or securing any such borrowed money or credit received or other
Indebtedness for such period of time as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof or require the
prepayment, redemption or purchase thereof; provided, however, that the events
described in this §11.1(f) shall not constitute an Event of Default unless such
failure to perform, together with other failures to perform as described in this
§11.1(f), involve singly or in the aggregate obligations for Indebtedness
totaling in excess of $10,000,000.00;
          (g) any of the Borrower, any Guarantor, or any of their respective
Subsidiaries, (i) shall make an assignment for the benefit of creditors, or
admit in writing its general inability to pay or generally fail to pay its debts
as they mature or become due, or shall petition or apply for the appointment of
a trustee or other custodian, liquidator or receiver for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing;

56



--------------------------------------------------------------------------------



 



          (h) a petition or application shall be filed for the appointment of a
trustee or other custodian, liquidator or receiver of any of the Borrower, any
Guarantor, or any of their respective Subsidiaries or any substantial part of
the assets of any thereof, or a case or other proceeding shall be commenced
against any such Person under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, and any such Person shall indicate
its approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty
(60) days following the filing or commencement thereof;
          (i) a decree or order is entered appointing a trustee, custodian,
liquidator or receiver for any of the Borrower, any Guarantor, or any of their
respective Subsidiaries or adjudicating any such Person, bankrupt or insolvent,
or approving a petition in any such case or other proceeding, or a decree or
order for relief is entered in respect of any such Person in an involuntary case
under federal bankruptcy laws as now or hereafter constituted;
          (j) there shall remain in force, undischarged, unsatisfied and
unstayed, for more than sixty (60) days, whether or not consecutive, one or more
uninsured or unbonded final judgments against Borrower, any Guarantor or any of
their respective Subsidiaries that, either individually or in the aggregate,
exceed $10,000,000.00 per occurrence or during any twelve (12) month period;
          (k) any of the Loan Documents or the Contribution Agreement shall be
canceled, terminated, revoked or rescinded otherwise than in accordance with the
terms thereof or the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents or the Contribution
Agreement shall be commenced by or on behalf of any of the Borrower or any
Guarantor, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination, or issue a
judgment, order, decree or ruling, to the effect that any one or more of the
Loan Documents or the Contribution Agreement is illegal, invalid or
unenforceable in accordance with the terms thereof;
          (l) any dissolution, termination, partial or complete liquidation,
merger or consolidation of any of Parent, the Borrower or any of their
respective Subsidiaries shall occur or any sale, transfer or other disposition
of the assets of any of Parent, the Borrower or any of their respective
Subsidiaries shall occur other than as permitted under the terms of this
Agreement or the other Loan Documents;
          (m) with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and the Required Lenders shall have determined in
their reasonable discretion that such event reasonably could be expected to
result in liability of any of the Borrower, any Guarantor or any of their
respective Subsidiaries to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $15,000,000.00 and such event in the circumstances
occurring reasonably could constitute grounds for the termination of such
Guaranteed Pension Plan by the PBGC or for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or a trustee shall have been appointed by the United States District Court
to administer such Plan; or the PBGC shall have instituted proceedings to
terminate such Guaranteed Pension Plan;

57



--------------------------------------------------------------------------------



 



          (n) the Borrower, any Guarantor or any of their respective
Subsidiaries or any Person so connected with any of them shall be indicted for a
federal crime, a punishment for which could include the forfeiture of (i) any
assets of Borrower, any Guarantor or any of their respective Subsidiaries which
in the good faith judgment of the Required Lenders could reasonably be expected
to have a Material Adverse Effect or (ii) the Collateral;
          (o) any Guarantor denies that it has any liability or obligation under
the Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or any other Loan Document (or its obligations thereunder), or shall
fail to observe or comply with any term, covenant, condition or agreement under
the Guaranty or any other Loan Document;
          (p) (i) an “event of default” under and as defined in any Contract has
occurred that continues beyond any applicable cure or grace period provided for
thereunder and (x) the Borrower has received notice that the applicable Owner
has terminated, or has taken action to terminate, such Contract(s) and (y) the
aggregate amount of the unpaid or remaining contract sum or contract price under
all such Contracts which the applicable Owner has terminated, or has taken
action to terminate, is greater than ten percent (10%) of the aggregate unpaid
or remaining contract sum or contract price with respect to all Contracts as
reflected on the WIP Schedule most recently delivered to Agent pursuant to
§7.4(e) or (ii) one or more claims, disputes, defaults or events of default
occur under one or more Contracts, which claims, disputes, defaults or events of
default result in payment to, judgment in favor of, or deduction in any amount
owed by the applicable Owner in an amount in excess of $5,000,000.00
individually or in the aggregate;
          (q) any Change of Control shall occur;
          (r) an Event of Default under any of the other Loan Documents shall
occur;
          (s) an “event of Default” under and defined in any of the Senior
Revolving Loan Documents shall occur;
then, and in any such event, the Agent may, and upon the request of the Required
Lenders shall, by notice in writing to the Borrower declare all amounts owing
with respect to this Agreement, the Notes and the other Loan Documents to be,
and they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; provided that in the event of any Event
of Default specified in §11.1(g), §11.1(h) or §11.1(i), all such amounts shall
become immediately due and payable automatically and without any requirement of
presentment, demand, protest or other notice of any kind from any of the Lenders
or the Agent.
     §11.2 Certain Cure Periods; Limitation of Cure Periods. Notwithstanding
anything contained in §11.1 to the contrary, (a) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §11.1(b) in the event
that the Borrower cures such Default within five (5) Business Days following
receipt of written notice of such Default, provided, however, that Borrower
shall not be entitled to receive more than two (2) notices in the aggregate
pursuant to this clause (a) in any period of 365 days ending on the date of any
such occurrence of Default, and provided further that no such cure period shall
apply to any payments due upon the

58



--------------------------------------------------------------------------------



 



maturity of the Notes, and (b) no Event of Default shall exist hereunder upon
the occurrence of any failure described in §11.1(d) in the event that the
Borrower cures such Default within thirty (30) days following receipt of written
notice of such default, provided that the provisions of this clause (b) shall
not pertain to defaults consisting of a failure to provide insurance as required
by §7.7, to any default consisting of a failure to comply with §7.4(c), §8.1,
§8.2, §8.3, §8.4, §8.6, §8.7, §8.12, §8.13 or §8.14 or to any Default excluded
from any provision of cure of defaults contained in any other of the Loan
Documents.
     §11.3 Termination of Commitments. If any one or more Events of Default
specified in §11.1(g), §11.1(h) or §11.1(i) shall occur, then immediately and
without any action on the part of the Agent or any Lender any unused portion of
the credit hereunder shall terminate and the Lenders shall be relieved of all
obligations to make Loans to the Borrower. If any other Event of Default shall
have occurred, the Agent may, and upon the election of the Required Lenders
shall, by notice to the Borrower terminate the obligation to make Loans to the
Borrower. No termination under this §11.3 shall relieve the Borrower of its
obligations to the Lenders arising under this Agreement or the other Loan
Documents.
     §11.4 Remedies. In case any one or more Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §11.1, the Agent on behalf of
the Lenders may, and with the consent of the Required Lenders shall, proceed to
protect and enforce their rights and remedies under this Agreement, the Notes
and/or any of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by applicable law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof. No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default. Following the occurrence and during the continuance
of an Event of Default (except as may otherwise be provided for in any of the
Security Documents), if Borrower or any Guarantor fails to perform any agreement
or covenant contained in this Agreement or any of the other Loan Documents
beyond any applicable period for notice and cure, Agent may itself perform, or
cause to be performed, any agreement or covenant of such Person contained in
this Agreement or any of the other Loan Documents which such Person shall fail
to perform, and the out-of-pocket costs of such performance, together with any
reasonable expenses, including reasonable attorneys’ fees actually incurred
(including attorneys’ fees incurred in any appeal) by Agent in connection
therewith, shall be payable by Borrower upon demand and shall constitute a part
of the Obligations and shall if not paid within five (5) Business Days after
demand bear interest at the Default Rate. In the event that all or any portion
of the Obligations is collected by or through an attorney-at-law, the Borrower
shall pay all costs of collection including, but not limited to, reasonable
attorney’s fees.

59



--------------------------------------------------------------------------------



 



     §11.5 Distribution of Collateral Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or any
assets of Borrower or any Guarantor, such monies shall be distributed for
application as follows:
          (a) First, to the payment of, or (as the case may be) the
reimbursement of the Agent for or in respect of, all reasonable out-of-pocket
costs, expenses, disbursements and losses which shall have been paid, incurred
or sustained by the Agent to protect or preserve the Collateral or in connection
with the collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;
          (b) Second, to all other Obligations and to the Hedge Obligations
(including any interest, expenses or other obligations incurred after the
commencement of a bankruptcy) in such order or preference as the Required
Lenders shall determine; provided, that (i) distributions in respect of such
other Obligations shall include, on a pari passu basis, any Agent’s fee payable
pursuant to §4.2; (ii) in the event that any Lender shall have wrongfully failed
or refused to make an advance under §2.7 and such failure or refusal shall be
continuing, advances made by other Lenders during the pendency of such failure
or refusal shall be entitled to be repaid as to principal and accrued interest
in priority to the other Obligations described in this subsection (b), and
(iii) except as otherwise provided in clause (ii), Obligations and Hedge
Obligations owing to the Lenders with respect to each type of Obligation such as
interest, principal, fees and expenses shall be made among the Lenders pro rata;
and provided, further that the Required Lenders may in their discretion make
proper allowance to take into account any Obligations not then due and payable;
and
          (c) Third, the excess, if any, shall be returned to the Borrower or to
such other Persons as are entitled thereto.
§12. SETOFF.
     Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors and any securities or other property of the Borrower or the
Guarantors in the possession of such Lender may, without notice to Borrower or
any Guarantor (any such notice being expressly waived by Borrower and Parent)
but with the prior written approval of Agent, be applied to or set off against
the payment of Obligations and any and all other liabilities, direct, or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, of the Borrower or the Guarantors to such Lender. Each of the
Lenders agrees with each other Lender that if such Lender shall receive from the
Borrower or the Guarantors, whether by voluntary payment, exercise of the right
of setoff, or otherwise, and shall retain and apply to the payment of the Note
or Notes held by such Lender any amount in excess

60



--------------------------------------------------------------------------------



 



of its ratable portion of the payments received by all of the Lenders with
respect to the Notes held by all of the Lenders, such Lender will make such
disposition and arrangements with the other Lenders with respect to such excess,
either by way of distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Lender receiving in respect of the Notes held
by it its proportionate payment as contemplated by this Agreement; provided that
if all or any part of such excess payment is thereafter recovered from such
Lender, such disposition and arrangements shall be rescinded and the amount
restored to the extent of such recovery, but without interest.
§13. THE AGENT.
     §13.1 Authorization. The Agent is authorized to take such action on behalf
of each of the Lenders and to exercise all such powers as are hereunder and
under any of the other Loan Documents and any related documents delegated to the
Agent (including entering into the Intercreditor Agreement), together with such
powers as are reasonably incident thereto, provided that no duties or
responsibilities not expressly assumed herein or therein shall be implied to
have been assumed by the Agent. The obligations of the Agent hereunder are
primarily administrative in nature, and nothing contained in this Agreement or
any of the other Loan Documents shall be construed to constitute the Agent as a
trustee for any Lender or to create an agency or fiduciary relationship. Agent
shall act as the contractual representative of the Lenders hereunder, and
notwithstanding the use of the term “Agent”, it is understood and agreed that
Agent shall not have any fiduciary duties or responsibilities to any Lender by
reason of this Agreement or any other Loan Document and is acting as an
independent contractor, the duties and responsibilities of which are limited to
those expressly set forth in this Agreement and the other Loan Documents. The
Borrower and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.
     §13.2 Employees and Agents. The Agent may exercise its powers and execute
its duties by or through employees or agents and shall be entitled to take, and
to rely on, advice of counsel concerning all matters pertaining to its rights
and duties under this Agreement and the other Loan Documents. The Agent may
utilize the services of such Persons as the Agent may reasonably determine, and
all reasonable fees and expenses of any such Persons shall be paid by the
Borrower.
     §13.3 No Liability. Neither the Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent, or employee thereof, shall be liable for (a) any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or error of judgment whatsoever, except that the Agent or such other
Person, as the case may be, shall be liable for losses due to its willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods or (b) any
action taken or not taken by Agent with the consent or at the request of the
Required Lenders. The Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Agent for the account of the Lenders, unless

61



--------------------------------------------------------------------------------



 



the Agent has received notice from a Lender or the Borrower referring to the
Loan Documents and describing with reasonable specificity such Default or Event
of Default and stating that such notice is a “notice of default”.
     §13.4 No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, any Guarantor or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, any Guarantor or any
holder of any of the Notes shall have been duly authorized or is true, accurate
and complete. The Agent has not made nor does it now make any representations or
warranties, express or implied, nor does it assume any liability to the Lenders,
with respect to the creditworthiness or financial condition of the Borrower, any
Guarantor, or any of their respective Subsidiaries, or the value of the
Collateral or any other assets of the Borrower or any Guarantor or any of their
respective Subsidiaries. Each Lender acknowledges that it has, independently and
without reliance upon the Agent or any other Lender, and based upon such
information and documents as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender, based upon such information and documents as it deems
appropriate at the time, continue to make its own credit analysis and decisions
in taking or not taking action under this Agreement and the other Loan
Documents. Agent’s Special Counsel has only represented Agent and KeyBank in
connection with the Loan Documents and the only attorney client relationship or
duty of care is between Agent’s Special Counsel and Agent or KeyBank. Each
Lender has been independently represented by separate counsel on all matters
regarding the Loan Documents and the granting and perfecting of liens in the
Collateral.
     §13.5 Payments.
          (a) A payment by the Borrower or any Guarantor to the Agent hereunder
or under any of the other Loan Documents for the account of any Lender shall
constitute a payment to such Lender. The Agent agrees to distribute to each
Lender not later than one Business Day after the Agent’s receipt of good funds,
determined in accordance with the Agent’s customary practices, such Lender’s pro
rata share of payments received by the Agent for the account of the Lenders
except as otherwise expressly provided herein or in any of the other Loan
Documents. In the event that the Agent fails to distribute such amounts within
one Business Day as provided above, the Agent shall pay interest on such amount
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.
          (b) If in the opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might

62



--------------------------------------------------------------------------------



 



involve it in liability, it may refrain from making such distribution until its
right to make such distribution shall have been adjudicated by a court of
competent jurisdiction. If a court of competent jurisdiction shall adjudge that
any amount received and distributed by the Agent is to be repaid, each Person to
whom any such distribution shall have been made shall either repay to the Agent
its proportionate share of the amount so adjudged to be repaid or shall pay over
the same in such manner and to such Persons as shall be determined by such
court.
          (c) Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents, any Lender that fails (i) to make
available to the Agent its pro rata share of any Loan, (ii) to comply with the
provisions of §12 with respect to making dispositions and arrangements with the
other Lenders, where such Lender’s share of any payment received, whether by
setoff or otherwise, is in excess of its pro rata share of such payments due and
payable to all of the Lenders, in each case as, when and to the full extent
required by the provisions of this Agreement, or (iii) to perform any other
obligation within the time period specified for performance, or if no time
period is specified, if such failure continues for a period of five (5) Business
Days after notice from the Agent shall be deemed delinquent (a “Delinquent
Lender”) and shall be deemed a Delinquent Lender until such time as such
delinquency is satisfied. In addition to the rights and remedies that may be
available to the Agent at law and in equity, a Delinquent Lender’s right to
participate in the administration of the Loan Documents, including, without
limitation, any rights to consent to or direct any action or inaction of the
Agent pursuant to this Agreement or otherwise, or to be taken into account in
the calculation of Required Lenders or any matter requiring approval of all of
the Lenders, shall be suspended while such Lender is a Delinquent Lender. A
Delinquent Lender shall be deemed to have assigned any and all payments due to
it from the Borrower or the Guarantors, whether on account of outstanding Loans,
interest, fees or otherwise, to the remaining nondelinquent Lenders for
application to, and reduction of, their respective pro rata shares of all
outstanding Loans. The Delinquent Lender hereby authorizes the Agent to
distribute such payments to the nondelinquent Lenders in proportion to their
respective pro rata shares of all outstanding Loans. The provisions of this
Section shall apply and be effective regardless of whether an Event of Default
occurs and is then continuing, and notwithstanding (i) any other provision of
this Agreement to the contrary or (ii) any instruction of Borrower as to its
desired application of payments. The Agent shall be entitled to (i) withhold or
set off, and to apply to the payment of the obligations of any Delinquent Lender
any amounts to be paid to such Delinquent Lender under this Agreement, (ii) to
collect interest from such Lender for the period from the date on which the
payment was due at the rate per annum equal to the Federal Funds Effective Rate
plus one percent (1%), for each day during such period, and (iii) bring an
action or suit against such Delinquent Lender in a court of competent
jurisdiction to recover the defaulted obligations of such Delinquent Lender. A
Delinquent Lender shall be deemed to have satisfied in full a delinquency when
and if, as a result of application of the assigned payments to all outstanding
Loans of the nondelinquent Lenders or as a result of other payments by the
Delinquent Lenders to the nondelinquent Lenders, the Lenders’ respective pro
rata shares of all outstanding Loans have returned to those in effect
immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.
     §13.6 Holders of Notes. Subject to the terms of §17, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall

63



--------------------------------------------------------------------------------



 



have been furnished in writing with a different name by such payee or by a
subsequent holder, assignee or transferee.
     §13.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrower as
required by §14), and liabilities of every nature and character arising out of
or related to this Agreement, the Notes, or any of the other Loan Documents or
the transactions contemplated or evidenced hereby or thereby, or the Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Agent’s willful misconduct or gross negligence
as finally determined by a court of competent jurisdiction after the expiration
of all applicable appeal periods. The agreements in this §13.7 shall survive the
payment of all amounts payable under the Loan Documents.
     §13.8 Agent as Lender. In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.
     §13.9 Resignation. The Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Required Lenders, subject to the terms
of §17.1, shall have the right to appoint as a successor Agent any Lender or any
bank whose senior debt obligations are rated not less than “A” or its equivalent
by Moody’s or not less than “A” or its equivalent by S&P and which has a net
worth of not less than $500,000,000.00. Unless a Default or Event of Default
shall have occurred and be continuing, such successor Agent shall be reasonably
acceptable to the Borrower. If no successor Agent shall have been appointed and
shall have accepted such appointment within thirty (30) days after the retiring
Agent’s giving of notice of resignation, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent, which shall be any Lender or any bank
whose senior debt obligations are rated not less than “A2” or its equivalent by
Moody’s or not less than “A” or its equivalent by S&P and which has a net worth
of not less than $500,000,000.00. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent and the retiring Agent shall be discharged from its duties
and obligations hereunder as Agent. After any retiring Agent’s resignation, the
provisions of this Agreement and the other Loan Documents shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Agent. Upon any change in the Agent under this
Agreement, the resigning Agent shall execute such assignments of and amendments
to the Loan Documents as may be necessary to substitute the successor Agent for
the resigning Agent.
     §13.10 Duties in the Case of Enforcement. In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Required Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or

64



--------------------------------------------------------------------------------



 



remedies as it may have; provided, however, that unless and until the Agent
shall have received such directions, the Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem to be in the best interests of the
Lenders. The Required Lenders may direct the Agent in writing as to the method
and the extent of any such exercise, the Lenders hereby agreeing to indemnify
and hold the Agent harmless in accordance with their respective Commitment
Percentages from all liabilities incurred in respect of all actions taken or
omitted in accordance with such directions, provided that the Agent need not
comply with any such direction to the extent that the Agent reasonably believes
the Agent’s compliance with such direction to be unlawful in any applicable
jurisdiction or commercially unreasonable in any applicable jurisdiction.
     §13.11 Reliance on Hedge Provider. For purposes of applying payments
received in accordance with §11.5, the Agent shall be entitled to rely upon the
trustee, paying agent or other similar representative (each, a “Representative”)
or, in the absence of such a Representative, upon the holder of the Hedge
Obligations for a determination (which each holder of the Hedge Obligations
agrees (or shall agree) to provide upon request of the Agent) of the outstanding
Hedge Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.
     §13.12 Bankruptcy. In the event a bankruptcy or other insolvency proceeding
is commenced by or against Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Required Lenders or all of the Lenders as required by this
Agreement. Each Lender irrevocably waives its right to file or pursue a separate
proof of claim in any such proceedings unless Agent fails to file such claim
within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.
     §13.13 Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer. The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, that by its terms must be fulfilled to the satisfaction of a Lender, the
Agent may presume that such condition is satisfactory to such Lender unless the
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
     §13.14 Approvals. If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders or
the Required Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) days of receipt of the request for
action together with all reasonably requested information related thereto

65



--------------------------------------------------------------------------------



 



(or such lesser period of time required by the terms of the Loan Documents),
notice in writing of approval or disapproval (collectively “Directions”) in
respect of any action requested or proposed in writing pursuant to the terms
hereof. To the extent that any Lender does not approve any recommendation of
Agent, such Lender shall in such notice to Agent describe the actions that would
be acceptable to such Lender. If consent is required for the requested action,
any Lender’s failure to respond to a request for Directions within the required
time period shall be deemed to constitute a Direction to take such requested
action. In the event that any recommendation is not approved by the requisite
number of Lenders and a subsequent approval on the same subject matter is
requested by Agent, then for the purposes of this paragraph each Lender shall be
required to respond to a request for Directions within five (5) Business Days of
receipt of such request. Agent and each Lender shall be entitled to assume that
any officer of the other Lenders delivering any notice, consent, certificate or
other writing is authorized to give such notice, consent, certificate or other
writing unless Agent and such other Lenders have otherwise been notified in
writing.
     §13.15 Borrower Not Beneficiary. Except for the provisions of §13.9
relating to the appointment of a successor Agent, the provisions of this §13 are
solely for the benefit of the Agent and the Lenders, may not be enforced by the
Borrower or any Guarantor, and except for the provisions of §13.9, may be
modified or waived without the approval or consent of the Borrower or
Guarantors.
     §13.16 Intercreditor Agreement. Borrower and the Lenders acknowledge that
Agent has entered into the Intercreditor Agreement. Borrower acknowledges that
the existence of the Intercreditor Agreement and the performance by Agent and
the Lenders of their obligations under the Intercreditor Agreement shall not
affect, impair or release the obligations of Borrower or Guarantors under the
Loan Documents. The Intercreditor Agreement is solely for the benefit of Agent
and the Lenders and not for the benefit of Borrower or Guarantors, and Borrower
and Guarantors shall have no rights thereunder or any right to insist on the
performance thereof. Agent is authorized by Lenders to perform its obligations
under the Intercreditor Agreement, and each Lender agrees to be bound thereby.
§14. EXPENSES.
     The Borrower agrees to pay (a) the reasonable costs of producing and
reproducing this Agreement, the other Loan Documents and the other agreements
and instruments mentioned herein, (b) any taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Lenders (other
than taxes based upon the Agent’s or any Lender’s gross or net income, except
that the Agent and the Lenders shall be entitled to indemnification for any and
all amounts paid by them in respect of taxes based on income or other taxes
assessed by any State in which Collateral is located, such indemnification to be
limited to taxes due solely on account of the granting of Collateral under the
Security Documents and to be net of any credit allowed to the indemnified party
from any other State on account of the payment or incurrence of such tax by such
indemnified party), including any recording, mortgage, documentary or
intangibles taxes in connection with the Loan Documents, or other taxes payable
on or with respect to the transactions contemplated by this Agreement, including
any such taxes payable by the Agent or any of the Lenders after the Closing Date
(the Borrower hereby agreeing to indemnify the Agent and each Lender with
respect thereto), (c) the reasonable fees, expenses and

66



--------------------------------------------------------------------------------



 



disbursements of the counsel to the Agent incurred in connection with the
preparation, administration, or interpretation of the Loan Documents and other
instruments mentioned herein, and amendments, modifications, approvals, consents
or waivers hereto or hereunder, (d) the out-of-pocket fees, costs, expenses and
disbursements of Agent incurred in connection with the syndication and/or
participation of the Loans, (e) all other reasonable out of pocket fees,
expenses and disbursements of the Agent incurred by the Agent in connection with
the preparation or interpretation of the Loan Documents and other instruments
mentioned herein, the addition or substitution of additional Collateral, the
making of the advance hereunder, and the syndication of the Commitments pursuant
to §17 (without duplication of those items addressed in subparagraph (d),
above), (f) all out-of-pocket expenses (including attorneys’ fees and costs, and
the fees and costs of appraisers, engineers, investment bankers or other experts
retained by any Lender or the Agent) incurred by any Lender or the Agent in
connection with (i) the enforcement of or preservation of rights under any of
the Loan Documents against the Borrower or the Guarantors or the administration
thereof after the occurrence of a Default or Event of Default and (ii) any
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to the Agent’s or any of the Lenders’ relationship with the Borrower
or the Guarantors, (g) all reasonable fees, expenses and disbursements of the
Agent incurred in connection with UCC searches, UCC filings, title rundowns,
title searches or mortgage recordings, (h) all reasonable out-of-pocket fees,
expenses and disbursements (including reasonable attorneys’ fees and costs)
which may be incurred by KeyBank in connection with the execution and delivery
of this Agreement and the other Loan Documents (without duplication of any of
the items listed above), and (i) all expenses relating to the use of Intralinks,
SyndTrak or any other similar system for the dissemination and sharing of
documents and information in connection with the Loans. The covenants of this
§14 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder for two (2) years following repayment of
the Loans and termination of the obligations of the Lenders to lend hereunder.
§15. INDEMNIFICATION.
     The Borrower and Parent, jointly and severally, agree to indemnify and hold
harmless the Agent, the Lenders and the Arranger and each director, officer,
employee, agent and Person who controls the Agent or any Lender or the Arranger
against any and all claims, actions and suits, whether groundless or otherwise,
and from and against any and all liabilities, losses, damages and expenses of
every nature and character arising out of or relating to this Agreement or any
of the other Loan Documents or the transactions contemplated hereby and thereby
or the Acquisition and Merger including, without limitation, (a) any and all
claims for brokerage, leasing, finders or similar fees which may be made
relating to the Loans, (b) any actual or proposed use by the Borrower of the
proceeds of any of the Loans, (c) any actual or alleged infringement of any
patent, copyright, trademark, service mark or similar right of the Borrower, any
Guarantor, or any of their respective Subsidiaries, (d) the Borrower and the
Guarantors entering into or performing this Agreement or any of the other Loan
Documents, (e) any actual or alleged violation of any law, ordinance, code,
order, rule, regulation, approval, consent, permit or license relating to
business of, or applicable to, the Borrower, any Guarantor or any of their
respective Subsidiaries, (f) with respect to the Borrower, the Guarantors and
their respective Subsidiaries and their respective properties and assets, the
violation of any Environmental Law, the Release or threatened Release of any
Hazardous Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not

67



--------------------------------------------------------------------------------



 



limited to, claims with respect to wrongful death, personal injury, nuisance or
damage to property), (g) any use of Intralinks, SyndTrak or any other system for
the dissemination and sharing of documents and information, and (h) shareholder
or other lawsuit, or claims threatened or filed or investigations undertaken, as
a result of the consummation of the Acquisition, in each case including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, that the Borrower shall not be obligated under this §15 to
indemnify any Person for liabilities arising from such Person’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods. In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel and, in addition to
the foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees
and expenses of such counsel. If, and to the extent that the obligations of the
Borrower under this §15 are unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment in satisfaction of such
obligations which is permissible under applicable law. The provisions of this
§15 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder.
§16. SURVIVAL OF COVENANTS, ETC.
     All covenants, agreements, representations and warranties made herein, in
the Notes, in any of the other Loan Documents or in any documents or other
papers delivered by or on behalf of the Borrower or the Guarantors or any of
their respective Subsidiaries pursuant hereto or thereto shall be deemed to have
been relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Lender has any
obligation to make any Loans. The indemnification obligations of the Borrower
provided herein and in the other Loan Documents shall survive the full repayment
of amounts due and the termination of the obligations of the Lenders hereunder
and thereunder to the extent provided herein and therein. All statements
contained in any certificate delivered to any Lender or the Agent at any time by
or on behalf of the Borrower or the Guarantors or any of their respective
Subsidiaries pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by such Person hereunder.
§17. ASSIGNMENT AND PARTICIPATION.
     §17.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent and, so long as no Default or Event of Default exists hereunder, the
Borrower shall have each given its prior written consent to such assignment,
which consent shall not be unreasonably withheld or delayed (provided that such
consent shall not be required for any assignment to another Lender or to an
Affiliate of the assigning Lender, provided that such assignee shall remain a
wholly-owned Subsidiary of such Lender), (b) each such assignment shall be of a
constant, and not a varying, percentage of all the assigning Lender’s rights and

68



--------------------------------------------------------------------------------



 



obligations under this Agreement, (c) the parties to such assignment shall
execute and deliver to the Agent, for recording in the Register (as hereinafter
defined) an Assignment and Acceptance Agreement in the form of Exhibit D annexed
hereto, together with any Notes subject to such assignment, (d) in no event
shall any assignment be to any Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by, the
Borrower or any Guarantor, (e) such assignee shall acquire an interest in the
Loans of not less than $5,000,000.00 and integral multiples of $1,000,000.00 in
excess thereof (or if less, the remaining Loans of the assignor), unless waived
by the Agent, and so long as no Default or Event of Default exists hereunder,
the Borrower, (f) if such assignment is less than the assigning Lender’s entire
interest in the Loans, the assigning Lender shall retain an interest in the
Loans of not less than $5,000,000.00, and (g) such assignee shall be subject to
the terms of any intercreditor agreement among the Lenders and the Agent. Upon
execution, delivery, acceptance and recording of such Assignment and Acceptance
Agreement, (i) the assignee thereunder shall be a party hereto and all other
Loan Documents executed by the Lenders and, to the extent provided in such
Assignment and Acceptance Agreement, have the rights and obligations of a Lender
hereunder, (ii) the assigning Lender shall, upon payment to the Agent of the
registration fee referred to in §17.2, be released from its obligations under
this Agreement arising after the effective date of such assignment with respect
to the assigned portion of its interests, rights and obligations under this
Agreement, and (iii) the Agent may unilaterally amend Schedule 1 to reflect such
assignment. In connection with each assignment, the assignee shall represent and
warrant to the Agent, the assignor and each other Lender as to whether such
assignee is controlling, controlled by, under common control with or is not
otherwise free from influence or control by, the Borrower or any Guarantor.
     §17.2 Register. The Agent shall maintain on behalf of the Borrower a copy
of each assignment delivered to it and a register or similar list (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment Percentages of and principal amount of the Loans owing to the
Lenders from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Guarantors, the Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and the Lenders at any reasonable time
and from time to time upon reasonable prior notice. Upon each such recordation,
the assigning Lender agrees to pay to the Agent a registration fee in the sum of
$3,500.00.
     §17.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the

69



--------------------------------------------------------------------------------



 



form of the assigned Notes. The surrendered Notes shall be canceled and returned
to the Borrower.
     §17.4 Participations. Each Lender may sell participations to one or more
Lenders or other entities in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§4.7, §4.8 and §4.9, (c) such participation shall not entitle the participant to
the right to approve waivers, amendments or modifications, (d) such participant
shall have no direct rights against the Borrower, (e) such sale is effected in
accordance with all applicable laws, and (f) such participant shall not be a
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by any of the Borrower or any
Guarantor; provided, however, such Lender may agree with the participant that it
will not, without the consent of the participant, agree to (i) increase, or
extend the term or extend the time or waive any requirement for the reduction or
termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender (other than pursuant to an extension of the Maturity Date pursuant
to §2.5), (iii) reduce the amount of any such payment of principal, (iv) reduce
the rate at which interest is payable thereon or (v) release any Guarantor
(except as otherwise permitted under this Agreement). Any Lender which sells a
participation shall promptly notify the Agent of such sale and the identity of
the purchaser of such interest.
     §17.5 Pledge by Lender. Any Lender may at any time pledge all or any
portion of its interest and rights under this Agreement (including all or any
portion of its Note) to any of the twelve Federal Reserve Banks organized under
§4 of the Federal Reserve Act, 12 U.S.C. §341 or to such other Person as the
Agent may approve to secure obligations of such lenders. No such pledge or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.
     §17.6 No Assignment by Borrower. The Borrower shall not assign or transfer
any of its rights or obligations under this Agreement without the prior written
consent of each of the Lenders.
     §17.7 Disclosure. Borrower agrees to promptly cooperate with any Lender in
connection with any proposed assignment or participation of all or any portion
of its interest in the Loans. The Borrower agrees that in addition to
disclosures made in accordance with standard banking practices any Lender may
disclose information obtained by such Lender pursuant to this Agreement to
assignees or participants and potential assignees or participants hereunder
provided such Persons are advised of the provisions of this §17.7. Each Lender
agrees for itself that it shall use reasonable efforts in accordance with its
customary procedures to hold confidential all non-public information obtained
from Parent or Borrower that has been identified verbally or in writing as
confidential by any of them, and shall use reasonable efforts in accordance with
its customary procedures to not disclose such information to any other Person,
it being understood and agreed that, notwithstanding the foregoing, a Lender may
make (a) disclosures to its participants (provided such Persons are advised of
the provisions of this §17.7), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers,

70



--------------------------------------------------------------------------------



 



legal counsel and other professional advisors of such Lender (provided that such
Persons who are not employees of such Lender are advised of the provision of
this §17.7), (c) disclosures customarily provided or reasonably required by any
potential or actual bona fide assignee, transferee or participant or their
respective directors, officers, employees, Affiliates, accountants, appraisers,
legal counsel and other professional advisors in connection with a potential or
actual assignment or transfer by such Lender of any Loans or any participations
therein (provided such Persons are advised of the provisions of this §17.7),
(d) disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other governmental authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify Borrower of any request by any
governmental authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
government authority) for disclosure of any such non-public information prior to
disclosure of such information. Non-public information shall not include any
information which is or subsequently becomes publicly available other than as a
result of a disclosure of such information by a Lender, or prior to the delivery
to such Lender is within the possession of such Lender if such information is
not known by such Lender to be subject to another confidentiality agreement with
or other obligations of secrecy to Parent or the Borrower, or is disclosed with
the prior approval of Borrower. Nothing herein shall prohibit the disclosure of
non-public information to the extent necessary to enforce the Loan Documents.
     §17.8 Amendments to Loan Documents. Upon any such assignment or
participation, the Borrower and the Guarantors shall, upon the request of the
Agent, enter into such documents as may be reasonably required by the Agent to
modify the Loan Documents to reflect such assignment or participation.
     §17.9 Titled Agents. The Titled Agents shall not have any additional rights
or obligations under the Loan Documents, except for those rights, if any, as a
Lender.
§18. NOTICES.
     Each notice, demand, election or request provided for or permitted to be
given pursuant to this Agreement (hereinafter in this §18 referred to as
“Notice”), but specifically excluding to the maximum extent permitted by law any
notices of the institution or commencement of foreclosure proceedings, must be
in writing and shall be deemed to have been properly given or served by personal
delivery or by sending same by overnight courier or by depositing same in the
United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by telegraph, telecopy, telefax or
telex, and addressed as follows:
If to the Agent or KeyBank:
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attn: Real Estate Capital Services

71



--------------------------------------------------------------------------------



 



With a copy to:
KeyBank National Association
1200 Abernathy Road, NE, Suite 1550
Atlanta, Georgia 30328
Attn: Daniel Stegemoeller
Telecopy No.: (770) 510-2195
and
McKenna Long & Aldridge LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attn: William F. Timmons, Esq.
Telecopy No.: (404) 527-4198
If to the Borrower:
Goldenboy Acquisition Corp.
c/o Cogdell Spencer, Inc.
4401 Barclay Downs Drive
Suite 380
Charlotte, North Carolina 28209
Attn: Frank Spencer
Telecopy No.: (704) 940-2957
With a copy to:
Marshall Erdman & Associates, Inc.
P.O. Box 44975
Madison, Wisconsin 53744
Attn: Brian Happ
Telecopy No.: (608)218-6575
to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice

72



--------------------------------------------------------------------------------



 



thereof, the Borrower, a Lender or Agent shall have the right from time to time
and at any time during the term of this Agreement to change their respective
addresses and each shall have the right to specify as its address any other
address within the United States of America.
§19. RELATIONSHIP.
     Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, the Guarantors or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and Agent, and the Borrower is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.
§20. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.
     THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN). THE BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (ii) WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM. THE
BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE
UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §18 HEREOF. IN ADDITION TO
THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE
AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS
WHERE ANY COLLATERAL OR ASSETS OF BORROWER OR ANY GUARANTOR EXIST AND THE
BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE
ADDRESS SPECIFIED IN §18 HEREOF.
§21. HEADINGS.
     The captions in this Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.

73



--------------------------------------------------------------------------------



 



§22. COUNTERPARTS.
     This Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument. In proving this Agreement it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.
§23. ENTIRE AGREEMENT, ETC.
     This Agreement and the Loan Documents is intended by the parties as the
final, complete and exclusive statement of the transactions evidenced by this
Agreement and the Loan Documents. All prior or contemporaneous promises,
agreements and understandings, whether oral or written, are deemed to be
superseded by this Agreement and the Loan Documents, and no party is relying on
any promise, agreement or understanding not set forth in this Agreement and the
Loan Documents. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated, except as provided in §26.
§24. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.
     EACH OF THE BORROWER, PARENT, THE AGENT AND THE LENDERS HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS. THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR
ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF THE BORROWER
AND PARENT (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER
OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE
AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES
BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §24.
EACH OF THE BORROWER AND PARENT ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO
REVIEW THIS §24 WITH LEGAL COUNSEL AND THAT EACH OF THE BORROWER AND PARENT
AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.
§25. DEALINGS WITH THE BORROWER.
     The Agent, the Lenders and their affiliates may accept deposits from,
extend credit to, invest in, act as trustee under indentures of, serve as
financial advisor of, and generally engage in

74



--------------------------------------------------------------------------------



 



any kind of banking, trust or other business with the Borrower, the Guarantors
and their respective Subsidiaries or any of their Affiliates regardless of the
capacity of the Agent or the Lender hereunder. The Lenders acknowledge that,
pursuant to such activities, KeyBank or its Affiliates may receive information
regarding such Persons (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Agent shall be under no obligation to provide such information to them.
§26. CONSENTS, AMENDMENTS, WAIVERS, ETC.
     Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Required Lenders. Notwithstanding the
foregoing, none of the following may occur without the written consent of each
Lender: (a) a reduction in the rate of interest on the Notes; (b) an increase in
the amount of the Commitments of the Lenders (except as provided in §17.1);
(c) a forgiveness, reduction or waiver of the principal of any unpaid Loan or
any interest thereon or fee payable under the Loan Documents; (d) a change in
the amount of any fee payable to a Lender hereunder; (e) the postponement of any
date fixed for any payment of principal of or interest on the Loan; (f) an
extension of the Maturity Date (except as provided in §2.5); (g) a change in the
manner of distribution of any payments to the Lenders or the Agent; (h) the
release of the Borrower or any Guarantor or any material Collateral except as
otherwise provided in this Agreement; (i) an amendment of the definition of
Required Lenders or of any requirement for consent by all of the Lenders;
(j) any modification to require a Lender to fund a pro rata share of a request
for an advance of the Loan made by the Borrower other than based on its
Commitment Percentage; (k) an amendment to this §26; or (l) an amendment of any
provision of this Agreement or the Loan Documents which requires the approval of
all of the Lenders or the Required Lenders to require a lesser number of Lenders
to approve such action. The provisions of §13 may not be amended without the
written consent of the Agent. Any amendment of the Intercreditor Agreement or
waiver of the terms thereof shall require the written consent of the Majority
Lenders and the Agent. The Borrower agrees to enter into such modifications or
amendments of this Agreement or the other Loan Documents as reasonably may be
requested by KeyBank in connection with the syndication of the Loan, provided
that no such amendment or modification materially affects or increases any of
the obligations of the Borrower hereunder. No waiver shall extend to or affect
any obligation not expressly waived or impair any right consequent thereon. No
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon any of the Borrower or the
Guarantors shall entitle the Borrower or any Guarantor to other or further
notice or demand in similar or other circumstances.
§27. SEVERABILITY.
     The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity

75



--------------------------------------------------------------------------------



 



or unenforceability shall affect only such clause or provision, or part thereof,
in such jurisdiction, and shall not in any manner affect such clause or
provision in any other jurisdiction, or any other clause or provision of this
Agreement in any jurisdiction.
§28. TIME OF THE ESSENCE.
     Time is of the essence with respect to each and every covenant, agreement
and obligation of the Borrower and the Guarantors under this Agreement and the
other Loan Documents.
§29. NO UNWRITTEN AGREEMENTS.
     THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.
§30. REPLACEMENT NOTES.
     Upon receipt of evidence reasonably satisfactory to Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to Borrower or, in the case of any such mutilation, upon surrender
and cancellation of the applicable Note, Borrower will execute and deliver, in
lieu thereof, a replacement Note, identical in form and substance to the
applicable Note and dated as of the date of the applicable Note and upon such
execution and delivery all references in the Loan Documents to such Note shall
be deemed to refer to such replacement Note.
§31. NO THIRD PARTIES BENEFITED.
     This Agreement and the other Loan Documents are made and entered into for
the sole protection and legal benefit of the Borrower, the Lenders, the Agent
and the holders of the Hedge Obligations and their permitted successors and
assigns, and no other Person shall be a direct or indirect legal beneficiary of,
or have any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Loan Documents. All conditions to the performance
of the obligations of the Agent and the Lenders under this Agreement, including
the obligation to make Loans, are imposed solely and exclusively for the benefit
of the Agent and the Lenders and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that the Agent and the Lenders will refuse to make Loans in the absence
of strict compliance with any or all thereof and no other Person shall, under
any circumstances, be deemed to be a beneficiary of such conditions, any and all
of which may be freely waived in whole or in part by the Agent and the Lenders
at any time if in their sole discretion they deem it desirable to do so. In
particular, the Agent and the Lenders make no representations and assume no
obligations as to third parties concerning the quality of the construction by
the Borrower or any of its Subsidiaries of any development or the absence
therefrom of defects.

76



--------------------------------------------------------------------------------



 



§32. PATRIOT ACT.
     Each Lender and the Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower and Guarantors that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies Borrower, which information includes names and addresses and other
information that will allow such Lender or the Agent, as applicable, to identify
Borrower in accordance with the Patriot Act.
[SIGNATURES BEGIN ON FOLLOWING PAGE]

77



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to
be executed by its duly authorized representatives as of the date first set
forth above.

         
 
  BORROWER:
 
       
 
  GOLDENBOY ACQUISITION CORP., a Wisconsin corporation
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
      (SEAL)
 
       
 
       
 
  PARENT:
 
       
 
  COGDELL SPENCER, INC., a Maryland corporation
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
      (SEAL)

 



--------------------------------------------------------------------------------



 



         
 
  LENDERS:
 
       
 
  KEYBANK NATIONAL ASSOCIATION, individually and as Agent
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  Address for Notices:
 
       
 
  See §18 of Loan Agreement

 



--------------------------------------------------------------------------------



 



         
 
  BANK OF AMERICA, N.A.
 
       
 
  By:    
 
       
 
  Name: Scott McClintock
Title: Senior Vice President
 
       
 
  Address for Notices:
 
       
 
  Bank of America, N.A.
100 N. Tyron Street, NC1-007-11-15
Charlotte, North Carolina 28255
Attn: Scott McClintock
Facsimile: (704) 333-2416

 



--------------------------------------------------------------------------------



 



         
 
  WACHOVIA BANK, NATIONAL ASSOCIATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  Address for Notices:
 
       
 
  Wachovia Bank, National Association
301 South College Street, NC0172
Charlotte, North Carolina 28288
Attn: Rob MacGregor Facsimile: (704) 715-0065

 



--------------------------------------------------------------------------------



 



         
 
  CITICORP NORTH AMERICA, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  Address for Notices:
 
       
 
  Citicorp North America, Inc.
390 Greenwich Street, 1st Floor
New York, New York 10013
Attn: Bryce Hong
Facsimile: (646) 688-2052

 



--------------------------------------------------------------------------------



 



         
 
  BRANCH BANKING AND TRUST COMPANY
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  Address for Notices:
 
       
 
  Branch Banking and Trust Company
200 South College Street, 2nd Floor
Charlotte, North Carolina 28202
Attn: Wright Uzzell
Facsimile: (704) 954-1038

 



--------------------------------------------------------------------------------



 



         
 
  M&I MARSHALL & ILSLEY BANK
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  Address for Notices:
 
       
 
  M&I Marshall & Ilsley Bank
One West Main Street
Madison, Wisconsin 53703
Attn: Commercial Banking, Noah Phillips
Facsimile: (608) 283-5713

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTE

     
$__________________
  March ___, 2008

     FOR VALUE RECEIVED, the undersigned, GOLDENBOY ACQUISITION CORP., a
Wisconsin corporation (“Maker”), hereby promises to pay to __________________
(“Payee”), or order, in accordance with the terms of that certain Senior Secured
Term Loan Agreement, dated as of March 10, 2008, as from time to time in effect,
among Maker, Cogdell Spencer, Inc., KeyBank National Association, for itself and
as Agent, and such other Lenders as may be from time to time named therein (the
“Loan Agreement”), to the extent not sooner paid, on or before the Maturity
Date, the principal sum of ____________ ($____________), or such amount as may
be advanced by the Payee under the Loan Agreement as a Loan with daily interest
from the date thereof, computed as provided in the Loan Agreement, on the
principal amount hereof from time to time unpaid, at a rate per annum on each
portion of the principal amount which shall at all times be equal to the rate of
interest applicable to such portion in accordance with the Loan Agreement, and
with interest on overdue principal and, to the extent permitted by applicable
law, on overdue installments of interest and late charges at the rates provided
in the Loan Agreement. Interest shall be payable on the dates specified in the
Loan Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Loan Agreement.
     Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
     This Note is one of one or more Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Loan Agreement.
The principal of this Note may be due and payable in whole or in part prior to
the Maturity Date and is subject to mandatory prepayment in the amounts and
under the circumstances set forth in the Loan Agreement, and may be prepaid in
whole or from time to time in part, all as set forth in the Loan Agreement.
     Notwithstanding anything in this Note to the contrary, all agreements
between the undersigned Maker and the Lenders and the Agent, whether now
existing or hereafter arising and whether written or oral, are hereby limited so
that in no contingency, whether by reason of acceleration of the maturity of any
of the Obligations or otherwise, shall the interest contracted for, charged or
received by the Lenders exceed the maximum amount permissible under applicable
law. If, from any circumstance whatsoever, interest would otherwise be payable
to the Lenders in excess of the maximum lawful amount, the interest payable to
the Lenders shall be reduced to the maximum amount permitted under applicable
law; and if from any circumstance the Lenders shall ever receive anything of
value deemed interest by applicable law in excess of the maximum lawful amount,
an amount equal to any excessive interest shall be applied to the reduction of
the principal balance of the Obligations of the undersigned Maker and to the
payment of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned

A-1



--------------------------------------------------------------------------------



 



Maker. All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.
     In case an Event of Default shall occur, the entire principal amount of
this Note may become or be declared due and payable in the manner and with the
effect provided in said Loan Agreement.
     This Note shall, pursuant to New York General Obligations Law
Section 5-1401, be governed by the laws of the State of New York.
     The undersigned Maker and all guarantors and endorsers hereby waive
presentment, demand, notice, protest, notice of intention to accelerate the
indebtedness evidenced hereby, notice of acceleration of the indebtedness
evidenced hereby and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically otherwise provided in the Loan Agreement, and assent to extensions
of time of payment or forbearance or other indulgence without notice.

A-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has by its duly authorized officer
executed this Note on the day and year first above written.

         
 
  GOLDENBOY ACQUISITION CORP., a Wisconsin corporation
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
      (SEAL)

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF JOINDER AGREEMENT
     THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
____________, 20___, by _____________________, a __________________ (“Joining
Party”), and delivered to KeyBank National Association, as Agent, pursuant to
§5.5 of the Senior Secured Term Loan Agreement dated as of March 10, 2008, as
from time to time in effect (the “Loan Agreement”), by and among Goldenboy
Acquisition Corp., a Wisconsin corporation (the “Borrower”), Cogdell Spencer,
Inc. (“Parent”), KeyBank National Association, for itself and as Agent, and the
other Lenders from time to time party thereto. Terms used but not defined in
this Joinder Agreement shall have the meanings defined for those terms in the
Loan Agreement.
RECITALS
     A. Joining Party is required, pursuant to §5.2 of the Loan Agreement, to
become an additional Subsidiary Guarantor under the Guaranty and the
Contribution Agreement.
     B. Joining Party expects to realize direct and indirect benefits as a
result of the availability to Borrower of the credit facilities under the Loan
Agreement.
     NOW, THEREFORE, Joining Party agrees as follows:
AGREEMENT
     2. Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Loan Agreement, the Guaranty,
and the other Loan Documents with respect to all the Obligations of Borrower now
or hereafter incurred under the Loan Agreement and the other Loan Documents, and
a “Subsidiary Guarantor” under the Contribution Agreement. Joining Party agrees
that Joining Party is and shall be bound by, and hereby assumes, all
representations, warranties, covenants, terms, conditions, duties and waivers
applicable to a Subsidiary Guarantor and a Guarantor under the Loan Agreement,
the Guaranty, the other Loan Documents and the Contribution Agreement.
     3. Representations and Warranties of Joining Party. Joining Party
represents and warrants to Agent that, as of the Effective Date (as defined
below), except as disclosed in writing by Joining Party to Agent on or prior to
the date hereof and approved by the Agent in writing (which disclosures shall be
deemed to amend the Schedules and other disclosures delivered as contemplated in
the Loan Agreement), the representations and warranties contained in the Loan
Agreement and the other Loan Documents are true and correct in all material
respects as applied to Joining Party as a Subsidiary Guarantor and a Guarantor
on and as of the Effective Date as though made on that date. As of the Effective
Date, all covenants and agreements in the Loan Documents and the Contribution
Agreement of the Subsidiary Guarantors are true and correct with respect to
Joining Party and no Default or Event of Default shall exist or might exist upon
the Effective Date in the event that Joining Party becomes a Subsidiary
Guarantor.

B-1



--------------------------------------------------------------------------------



 



     4. Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Guaranty and the Contribution Agreement heretofore delivered to the
Agent and the Lenders shall be a joint and several obligation of Joining Party
to the same extent as if executed and delivered by Joining Party, and upon
request by Agent, will promptly become a party to the Guaranty and the
Contribution Agreement to confirm such obligation.
     5. Further Assurances. Joining Party agrees to execute and deliver such
other instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.
     6. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
     7. Counterparts. This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
     8. The effective date (the “Effective Date”) of this Joinder Agreement is
____________, 20___.

B-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under
seal as of the day and year first above written.

             
 
      “JOINING PARTY”
 
           
 
      __________________, a ____________
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
           
 
          [SEAL]
 
            ACKNOWLEDGED:        
 
            KEYBANK NATIONAL ASSOCIATION, as Agent        
 
           
By:
           
 
           
 
           
Its:
           
 
           
 
  [Printed Name and Title]        

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
KeyBank National Association, as Agent
1200 Abernathy Road, NE, Suite 1550
Atlanta, Georgia 30328
Attn: Daniel Stegemoeller
Ladies and Gentlemen:
     Reference is made to the Senior Secured Term Loan Agreement dated as of
March 10, 2008 (as the same may hereafter be amended, the “Loan Agreement”) by
and among Goldenboy Acquisition Corp. (the “Borrower”), Codgell Spencer, Inc.
(“Parent”), KeyBank National Association for itself and as Agent, and the other
Lenders from time to time party thereto. Terms defined in the Loan Agreement and
not otherwise defined herein are used herein as defined in the Loan Agreement.
     Pursuant to the Loan Agreement, Parent is furnishing to you herewith (or
have most recently furnished to you) the consolidated financial statement of
Parent for the fiscal period ended ____________ (the “Balance Sheet Date”). Such
financial statements have been prepared in accordance with GAAP and present
fairly the consolidated financial position of Parent at the date thereof and the
results of its operations for the periods covered thereby, subject in the case
of interim statements only to normal year-end audit adjustments.
     This certificate is submitted in compliance with requirements of §2.10(d),
§7.4(c) or §10.12 of the Loan Agreement. If this certificate is provided under a
provision other than §7.4(c), the calculations provided below are made using the
consolidated financial statement of Parent as of the Balance Sheet Date adjusted
in the best good faith estimate of Borrower to give effect to the making of a
Loan, acquisition or disposition of property or other event that occasions the
preparation of this certificate; and the nature of such event and the estimate
of Borrower of its effects are set forth in reasonable detail in an attachment
hereto. The undersigned officer is the chief financial officer or chief
accounting officer of Parent.
     The undersigned representative has caused the provisions of the Loan
Documents to be reviewed and have no knowledge of any Default or Event of
Default. (Note: If the signer does have knowledge of any Default or Event of
Default, the form of certificate should be revised to specify the Default or
Event of Default, the nature thereof and the actions taken, being taken or
proposed to be taken by the Borrower with respect thereto.)
     The undersigned is providing the attached information to demonstrate
compliance as of the date hereof with the covenants described in the attachment
hereto.

F-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate this ______ day of ____________, 200___.

         
 
  [GOLDENBOY ACQUISITION CORP.][MEA HOLDINGS, INC.,
as successor by merger to Goldenboy Acquisition Corp.],
a Wisconsin corporation
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

F-2



--------------------------------------------------------------------------------



 



APPENDIX TO COMPLIANCE CERTIFICATE

F-3



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
     THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
__________________, by and between __________________ (“Assignor”), and
__________________ (“Assignee”).
W I T N E S S E T H:
     WHEREAS, Assignor is a party to that certain Senior Secured Term Loan
Agreement dated as of March 10, 2008 by and among GOLDENBOY ACQUISITION CORP., a
Wisconsin corporation (“Borrower”), Cogdell Spencer, Inc., the other lenders
that are or may become a party thereto, and KEYBANK NATIONAL ASSOCIATION,
individually and as Agent (the “Loan Agreement”); and
     WHEREAS, Assignor desires to transfer to Assignee a Commitment under the
Loan Agreement and its rights with respect to the Commitment assigned and its
Outstanding Loans with respect thereto;
     NOW, THEREFORE, for and in consideration of the sum of Ten and No/100
Dollars ($10.00) and other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee hereby agree
as follows:
     1. Definitions. Terms defined in the Loan Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.
     2. Assignment.
     (a) Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by Assignee to Assignor pursuant to
Paragraph 5 of this Agreement, effective as of the “Assignment Date” (as defined
in Paragraph 7 below), Assignor hereby irrevocably sells, transfers and assigns
to Assignee, without recourse, a portion of its Note in the amount of
$____________ representing a $____________ Commitment, and a ____________
percent (______%) Commitment Percentage, and a corresponding interest in and to
all of the other rights and obligations under the Loan Agreement and the other
Loan Documents relating thereto (the assigned interests being hereinafter
referred to as the “Assigned Interests”), including Assignor’s share of all
outstanding Loans with respect to the Assigned Interests and the right to
receive interest and principal on and all other fees and amounts with respect to
the Assigned Interests, all from and after the Assignment Date, all as if
Assignee were an original Lender under and signatory to the Loan Agreement
having a Commitment Percentage equal to the amount of the respective Assigned
Interests.
     (b) Assignee, subject to the terms and conditions hereof, hereby assumes
all obligations of Assignor with respect to the Assigned Interests from and
after the Assignment Date as if Assignee were an original Lender under and
signatory to the Loan Agreement and the “Intercreditor Agreement” (as
hereinafter defined), which obligations shall include, but shall not be limited
to, the obligation to make Loans to the Borrower with respect to the Assigned

G-1



--------------------------------------------------------------------------------



 



Interests and to indemnify the Agent as provided therein (such obligations,
together with all other obligations set forth in the Loan Agreement and the
other Loan Documents are hereinafter collectively referred to as the “Assigned
Obligations”). Assignor shall have no further duties or obligations with respect
to, and shall have no further interest in, the Assigned Obligations or the
Assigned Interests.
     3. Representations and Requests of Assignor.
     (a) Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s Note is $____________ and the aggregate outstanding
principal balance of the Loans made by it equals $____________, and (iii) that
it has forwarded to the Agent the Note held by Assignor. Assignor makes no
representation or warranty, express or implied, and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness or sufficiency of any Loan Document or any other
instrument or document furnished pursuant thereto or in connection with the
Loan, the collectability of the Loans, the continued solvency of the Borrower or
the Guarantors or the continued existence, sufficiency or value of the
Collateral or any assets of the Borrower or the Guarantors which may be realized
upon for the repayment of the Loans, or the performance or observance by the
Borrower or the Guarantors of any of their respective obligations under the Loan
Documents to which it is a party or any other instrument or document delivered
or executed pursuant thereto or in connection with the Loan; other than that it
is the legal and beneficial owner of, or has the right to assign, the interests
being assigned by it hereunder and that such interests are free and clear of any
adverse claim.
     (b) Assignor requests that the Agent obtain replacement notes for each of
Assignor and Assignee as provided in the Loan Agreement.
     4. Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 13 and 17 of the Loan Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantors and the value of the assets
of the Borrower and the Guarantors, and taking or not taking action under the
Loan Documents and any intercreditor agreement among the Lenders and the Agent
(the “Intercreditor Agreement”); (d) appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers as are reasonably
incidental thereto pursuant to the terms of the Loan Documents and the
Intercreditor Agreement; (e) agrees that, by this Assignment, Assignee has
become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents and

G-2



--------------------------------------------------------------------------------



 



the Intercreditor Agreement are required to be performed by it as a Lender;
(f) represents and warrants that Assignee does not control, is not controlled
by, is not under common control with and is otherwise free from influence or
control by, the Borrower or any Guarantor, (g) represents and warrants that
Assignee is subject to control, regulation or examination by a state or federal
regulatory agency, (h) agrees that if Assignee is not incorporated under the
laws of the United States of America or any State, it has on or prior to the
date hereof delivered to Borrower and Agent certification as to its exemption
(or lack thereof) from deduction or withholding of any United States federal
income taxes and (i) Assignee has a net worth or unfunded commitments as of the
date hereof of not less than $100,000,000.00 unless waived in writing by
Borrower and Agent as required by the Loan Agreement. Assignee agrees that
Borrower may rely on the representation contained in Section 4(i).
     5. Payments to Assignor. In consideration of the assignment made pursuant
to Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the Loans owing to Assignor under the Loan
Agreement and the other Loan Documents with respect to the Assigned Interests.
     6. Payments by Assignor. Assignor agrees to pay the Agent on the Assignment
Date the registration fee required by §17.2 of the Loan Agreement.
     7. Effectiveness.
     (a) The effective date for this Agreement shall be ____________ (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.
     (b) Upon such acceptance and recording and from and after the Assignment
Date, (i) Assignee shall be a party to the Loan Agreement and the Intercreditor
Agreement and, to the extent of the Assigned Interests, have the rights and
obligations of a Lender thereunder, and (ii) Assignor shall, with respect to the
Assigned Interests, relinquish its rights and be released from its obligations
under the Loan Agreement and the Intercreditor Agreement.
     (c) Upon such acceptance and recording and from and after the Assignment
Date, the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.
     (d) All outstanding LIBOR Rate Loans shall continue in effect for the
remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest of each LIBOR Rate
Loan.
     8. Notices. Assignee specifies as its address for notices and its Lending
Office for all assigned Loans, the offices set forth below:

G-3



--------------------------------------------------------------------------------



 



           
Notice Address:
       
 
     

 
     

 
     

 
   
 
  Attn:    
 
       
 
  Facsimile:

     
Domestic Lending Office:
  Same as above
 
   
Eurodollar Lending Office:
  Same as above

     9. Payment Instructions. All payments to Assignee under the Loan Agreement
shall be made as provided in the Loan Agreement in accordance with the separate
instructions delivered to Agent.
     10. Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO CONFLICT OF LAWS).
     11. Counterparts. This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
     12. Amendments. This Agreement may not be amended, modified or terminated
except by an agreement in writing signed by Assignor and Assignee, and consented
to by Agent.
     13. Successors. This Agreement shall inure to the benefit of the parties
hereto and their respective successors and assigns as permitted by the terms of
Loan Agreement and the Intercreditor Agreement.
[signatures on following page]

G-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned
has caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

             
 
      ASSIGNEE:
 
           
 
      By:    
 
           
 
      Title:    
 
           
 
           
 
      ASSIGNOR:
 
           
 
      By:    
 
           
 
      Title:    
 
           
 
            RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:        
 
            KEYBANK NATIONAL ASSOCIATION, as Agent        
 
           
By:
           
 
           
Title:
           
 
           
 
            CONSENTED TO BY:1        
 
            [GOLDENBOY ACQUISITION CORP.]
[MEA HOLDINGS, INC., as successor by
merger to Goldenboy Acquisition Corp.],
a Wisconsin corporation        
 
           
By:
           
 
           
Name:
           
 
           
Title:
           
 
           

 

1  
Insert to extent required by Credit Agreement.

I-1



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ACKNOWLEDGMENT

L-1



--------------------------------------------------------------------------------



 



SCHEDULE 1
LENDERS AND COMMITMENTS

                            Name and Address   Commitment   Commitment
Percentage
 
               
KeyBank National Association
  $ 20,000,000.00       20.0 %
127 Public Square
               
Cleveland, Ohio 44114-1306
               
Attention: Dan Stegemoeller
               
Facsimile: (770) 510-2195
               
 
               
LIBOR Lending Office
               
          Same as above
               
 
               
Bank of America, N.A.
  $ 20,000,000.00       20.0 %
101 S. Tyron Street, NC1-002-33-87
               
Charlotte, North Carolina 28255
               
Attention: Don Ward
               
Facsimile: (704) 333-2416
               
 
               
LIBOR Lending Office
               
          Same as above
               
 
               
Wachovia Bank, National Association
  $ 20,000,000.00       20.0 %
310 S. College Street, NC0172
               
Charlotte, North Carolina 28288
               
Attention: Wes Carter
               
Facsimile: (704) 715-0065
               
 
               
LIBOR Lending Office
               
          Same as above
               
 
               
Branch Banking and Trust Company
  $ 20,000,000.00       20.0 %
200 S. College Street, 2nd Floor
               
Charlotte, North Carolina 28202
               
Attention: Joy Benton
               
Facsimile: (704) 954-1038
               
 
               
LIBOR Lending Office
               
          Same as above
               

L-1



--------------------------------------------------------------------------------



 



                 
 
               
M&I Marshall & Ilsley Bank
  $ 14,000,000.00       14.0 %
P.O. Box 237
               
Appleton, Wisconsin 54912-0237
               
Attention: Loan Servicing
               
Facsimile: (800) 686-4490
               
 
               
LIBOR Lending Office
               
          Same as above
               
 
               
Citicorp North America, Inc.
  $ 6,000,000.00       6.0 %
2 Penns Way
               
Newcastle, Delaware 19720
               
Attention: Maryellen Winkler
               
Facsimile: (212) 994-0847
               
 
               
LIBOR Lending Office
               
          Same as above
               

L-2



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
SUBSIDIARY GUARANTORS

1.  
MEA Holdings, Inc., a Wisconsin corporation
  2.  
Marshall Erdman & Associates, Inc., a Wisconsin corporation
  3.  
Marshall Erdman Development, LLC, a Wisconsin limited liability company
  4.  
MEA 1, Inc., a Wisconsin corporation

Schedule 1.1 — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.3
ENCUMBRANCES ON ASSETS
Schedule 6.3 — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.7
PENDING LITIGATION
Schedule 6.7 — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.16
CERTAIN TRANSACTIONS
Schedule 6.16 — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.22
SUBSIDIARIES AND UNCONSOLIDATED AFFILIATES
[see attached organizational chart]
Schedule 6.22 — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.23
CONTRACTS, SUBCONTRACTS & PAYMENT AND PERFORMANCE BONDS
Schedule 6.23 — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.26
MATERIAL LOAN AGREEMENTS
Schedule 6.26 — Page 1

 